Exhibit 10.19

 

WHITE OAKS BUSINESS PARK

STANDARD NNN LEASE – Multi-Tenant Business Park

 

 

W I T N E S S E T H

 

This lease (“Lease”) is entered into by and between Limar Realty Corp. #30, a
California corporation (“Landlord”) and Equator Technologies, Inc., a Delaware
corporation (“Tenant”). For and in consideration of the payment of rents and the
performance of the covenants herein set forth by Tenant, Landlord does lease to
Tenant and Tenant accepts the Premises described below subject to the agreements
herein contained.

 

1.

BASIC LEASE TERMS

 

 

 

 

 

a.

DATE OF LEASE:

March 19, 2001

 

 

 

 

 

b.

TENANT:

Equator Technologies, Inc., a Delaware corporation

 

 

 

 

 

 

Address (of the Premises):

1300 White Oaks Road, Campbell, California

 

 

 

 

 

 

Address (for Notices):

(Please provide if other than Premises.)

 

 

 

 

 

c.

LANDLORD:

Limar Realty Corp. #30

 

 

 

 

 

 

Address (for Notices):

1730 S. El Camino Real

 

 

 

Suite 400

 

 

 

San Mateo, California 94402

 

 

 

Attn: Thomas A. Numainville

 

 

 

 

 

d.

TENANT’S USE OF PREMISES:

Office, research and development

 

 

 

 

 

e.

PREMISES AREA:

30,000 Rentable Square Feet

 

 

 

 

 

f.

INSURING PARTY:

Landlord is the “Insuring Party” unless otherwise stated herein.

 

 

 

 

 

g.

BUILDING:

1300 White Oaks Road, Campbell, California

 

 

 

 

 

h.

BUSINESS PARK:

White Oaks Business Park

 

 

 

 

 

i.

TERM (inclusive):

Commencement Date:

November 1, 2001 (“Commencement Date”)

 

 

 

This Lease shall automatically commence upon the expiration of that certain
lease dated April 25, 1997, as amended, between Landlord and Tenant.

 

 

 

 

 

Expiration Date: October 31, 2006 (“Expiration Date”)

 

 

 

 

 

Number of Months: Sixty (60)

 

 

 

 

j.

TENANT’S SHARE OF BUILDING:

75% (30,000 sq. ft./40,000 sq. ft.)

 

 

 

 

 

k.

TENANT’S SHARE OF BUSINESS PARK:

75% (30,000 sq. ft./40,000 sq. ft.)

 

 

 

 

 

l.

TENANT’S NUMBER OF NON-RESERVED PARKING SPACES:

104 spaces

 

 

 

 

 

m.

INITIAL BASE RENT:

Seventy Seven Thousand Two Hundred Eighty-Two & 88/100 Dollars ($77,282.88) per
month.

 

 

 

 

 

n.

BASE RENT ADJUSTMENT

 

 

 

 

 

 

 

Step Increase. The step adjustment provisions of ¶4.b. apply for the periods
shown below:

 

 

 

Monthly Base Rent

 

Periods (inclusive)

 

Amount

 

11/01/02–10/31/03

 

$

79,214.95

 

11/01/03–10/31/04

 

81,195.32

 

11/01/04 –10/31/05

 

83,225.21

 

11/01/05–10/31/06

 

85,305.84

 

 

 

o.

TOTAL TERM BASE RENT:                                   $4,874,690.40

 

1

--------------------------------------------------------------------------------


 

p.

PREPAID BASE RENT:

N/A

 

 

 

q.

SECURITY DEPOSIT:

$240,000.00

 

 

 

r.

BROKER(S):

None

 

 

 

s.

GUARANTOR(S):

None

 

 

 

t.

EXHIBITS:

Exhibits lettered “A” through “D” are attached hereto and made a part hereof.

 

2.                                       PREMISES, PARKING AND COMMON AREAS

 

a.                                       Premises. The Premises as described in
¶1. and Exhibit A, are a portion of a building, herein sometimes referred to as
the “Building” identified in ¶1.  The Premises, the Building, the Common Areas,
the land upon which the same are located, along with all other buildings and
improvements thereon or thereunder, are herein collectively referred to as the
“Business Park” as described in ¶1. and Exhibit B.   Landlord hereby leases to
Tenant and Tenant leases from Landlord for the Term (as defined below), at the
rental, and upon all of the conditions set forth herein, the real property
referred to in the Basic Lease Terms, ¶1. as the “Premises”, including rights to
the Common Areas as hereinafter specified.    Subject to any additional work
Landlord has agreed herein to do, Tenant hereby accepts the Premises in their
condition existing as of the date of the execution hereof, subject to all
applicable zoning, municipal, county and state laws, ordinances and regulations
governing and regulating the use of the Premises, and accepts this Lease subject
thereto and to all matters disclosed thereby and by any exhibits attached
hereto. Tenant agrees with the square footage specified for the Premises in ¶l.
and will not hereafter challenge such determination and agreement. The rental
payable by Tenant pursuant to this Lease is not subject to revision in the event
of any discrepancy in the rentable square footage for the Premises.

 

b.                                      Vehicle Parking.   So long as Tenant is
not in default, and subject to the Rules and Regulations attached hereto as
Exhibit C, and as reasonably established by Landlord from time to time, Tenant
shall be entitled to use the number of parking spaces set forth in ¶1.   If
Tenant commits, permits or allows any of the prohibited activities described in
the Lease or the Rules and Regulations then in effect, then Landlord shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved and charge the cost to
Tenant, which cost shall be immediately payable upon demand by Landlord.

 

c.                                       Common Areas — Definition. The term
“Common Areas” is defined as all areas and facilities outside the Premises and
within the exterior boundary line of the Business Park that are provided and
designated by the Landlord from time to time for the general non-exclusive use
of Landlord, Tenant and of other tenants of the Business Park and their
respective employees, suppliers, shippers, customers and invitees, including but
not limited to common entrances, lobbies, corridors, stairways and stairwells,
public restrooms, elevators, parking areas to the extent not otherwise
prohibited by this Lease, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, ramps, driveways, landscaped areas and decorative
walls.

 

d.                                      Common Areas — Rules and Regulations.  
Tenant agrees to abide by and conform to the Rules and Regulations attached
hereto as Exhibit C with respect to the Business Park and Common Areas, and to
cause its employees, suppliers, shippers, customers and invitees to so abide and
conform.  Landlord, or such other person(s) as Landlord may appoint, shall have
the exclusive control and management of the Common Areas and shall have the
right, from time to time, to reasonably modify, amend and enforce said rules and
regulations. Landlord shall not be responsible to Tenant for the non-compliance
with said rules and regulations by other tenants, their agents, employees and
invitees.

 

e.                                       Building and Common Areas — Changes.  
Landlord shall have the right, in Landlord’s reasonable discretion, from time to
time:

 

1)                                      To make changes to the Building interior
and exterior and Common Areas, including, without limitation, changes in the
location, size, shape, number and appearance thereof, including but not limited
to the lobbies, windows, stairways, air shafts, elevators, restrooms, driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, decorative walls, landscaped areas and walkways so
long as Tenant’s use and occupancy is not unreasonably impaired thereby;

 

2)                                      To close temporarily any of the Common
Areas for maintenance purposes so long as reasonable access to the Premises
remains available;

 

3)                                      To designate other land and improvements
outside the boundaries of the Business Park to be a part of the Common Areas,
provided that such other land and improvements have a reasonable and functional
relationship to the Business Park;

 

4)                                      To add additional buildings and
improvements to the Common Areas;

 

5)                                      To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Business Park or
any portion thereof; and

 

2

--------------------------------------------------------------------------------


 

6)                                      To do and perform such other acts and
make such other changes in, to or with respect to the Common Areas and Business
Park as Landlord may, in the exercise of sound business judgment deem to be
appropriate so long as Tenant’s use and occupancy is not unreasonably impaired
thereby.

 

f.                                         Acceptance; Quiet Enjoyment. Landlord
represents that it is the fee simple owner of the Premises and has full right
and authority to make this Lease. Landlord hereby leases the Premises to Tenant
and Tenant hereby accepts the same from Landlord, in accordance with the
provisions of this Lease. Landlord covenants that Tenant shall have peaceful and
quiet enjoyment of the Premises during the Term (as defined below) of this
Lease. Tenant covenants that it will not interfere with other tenants’ quiet
enjoyment of their premises.

 

3.                                       TERM.  The term (“Term”) of this Lease
is for the period that commences at 12:01 a.m. on the Commencement Date and
expires at 11:59 p.m. on the Expiration Date. If Landlord, for any reason,
cannot deliver possession of the Premises to Tenant on or before the
Commencement Date, this Lease shall not be void or voidable, nor shall Landlord
be liable to Tenant for any loss or damage resulting from such delay. In that
event, however, there shall be an abatement of Rent (as defined below) covering
the period between the Commencement Date and the date when Landlord delivers
possession to Tenant, all other terms and conditions of this Lease shall remain
in full force and effect. If a delay in possession is caused by Tenant’s failure
to perform any obligation in accordance with this Lease, the Term shall commence
as of the Commencement Date, and there shall be no reduction of Rent between the
Commencement Date and the time Tenant takes possession.

 

4.                                       RENT

 

a.                                       Base Rent.   Tenant shall pay Landlord
in lawful money of the United States, without notice, demand, offset or
deduction, rent in the amount(s) set forth in ¶1. which shall be payable in
advance on the first day of each and every calendar month (“Base Rent”)
provided, however, the first month’s Base Rent is due and payable upon execution
of this Lease.   Unless otherwise specified in writing by Landlord, all
installments of Base Rent shall be payable to Limar Realty Corp. #30, Department
#44294, P.O. Box 44000, San Francisco, California 94144-4294.  Base Rent for any
partial month at the beginning or end of this Lease will be prorated in
accordance with the number of days in the subject month.   If the Term of this
Lease contains any rental abatement period, other than in accordance with ¶3,
hereof. Tenant hereby agrees that if Tenant breaches the Lease and/or abandons
the Premises before the end of the Term, or if Tenant’s right to possession is
terminated by Landlord because of Tenant’s breach of the Lease, Landlord may, at
its option, (1) void the rental abatement period, or (2) recover from Tenant, in
addition to any damages due Landlord under the terms and conditions of the
Lease, Base Rent prorated for the entirety of the rental abatement period at a
rental rate equivalent to two (2) times the Base Rent at such time of proration.

 

For purposes of Section 467 of the Internal Revenue Code, the parties to this
Lease hereby agree to allocate the stated Base Rent provided herein to the
periods which correspond to the actual Base Rent payments as provided under the
terms and conditions of this Agreement.

 

b.                                      Step Increase.  The Base Rent shall be
increased periodically to the amounts and at the times set forth in ¶1.

 

c.                                       Rent Without Offset and Late Charge.  
All Rent shall be paid without prior demand or notice and without any deduction
or offset whatsoever. All Rent shall be paid in lawful currency of the United
States of America.  Tenant acknowledges that late payment by Tenant to Landlord
of any Rent will cause Landlord to incur costs not contemplated by this Lease,
the exact amount of such cost being extremely difficult and impracticable to
ascertain.  Such costs include, without limitation, processing and accounting
charges and late charges that may be imposed on Landlord by the terms of any
encumbrance or note secured by the Premises. Therefor, if any Rent is not
received by Landlord within five (5) days of its due date, Tenant shall pay to
Landlord a late charge equal to six percent (6%) of such overdue payment.
Landlord and Tenant hereby agree that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of any such
late payment and that the late charge is in addition to any and all remedies
available to the Landlord and that the assessment and/or collection of the late
charge shall not be deemed a waiver of any other default.  Additionally, all
such delinquent Rent or other sums, plus this late charge, shall bear interest
from the due date thereof at the lesser of ten percent (10%) per annum or the
maximum legal interest rate permitted by law.  Any payments of any kind returned
for insufficient funds will be subject to an additional handling charge of
$25.00, and thereafter for the remainder of the Term hereof, Landlord may
require Tenant to pay all future payments of Rent or other sums due by cashier’s
check.

 

d.                                      Prepaid Base Rent.  Upon the execution
of this Lease, Tenant shall pay to Landlord the Prepaid Base Rent set forth in
¶1 ., and such Prepaid Base Rent shall be applied toward the Base Rent due for
the first month of the Term for which Base Rent is due.  Landlord shall be
entitled to immediately endorse and cash Tenant’s Prepaid Base Rent.

 

e.                                       Rent. The term “Rent” as used in this
Lease shall refer to Base Rent, Prepaid Base Rent, Real Property Taxes,
Operating Expenses, Insurance Costs, repairs and maintenance costs, utilities,
late charges and other similar charges payable by Tenant pursuant to this Lease
either directly to Landlord or otherwise.

 

3

--------------------------------------------------------------------------------


 

OPERATING EXPENSES.

 

a.                                       Payment by Tenant.  During the Term of
this Lease, Tenant shall pay to Landlord, as additional Rent, on a monthly basis
Tenant’s Share of the Operating Expenses. To the extent that Operating Expenses
are accounted for on a building by building basis, the Tenant’s Share of
Building shall apply. To the extent that Operating Expenses are accounted for on
an overall Business Park basis, then Tenant’s Share of Business Park shall
apply.

 

b.                                      Operating Expenses.  The term “Operating
Expenses” shall mean all expenses, costs and disbursements (not specifically
excluded from the definition of Operating Expenses below) of every kind and
nature which Landlord shall pay or become obligated to pay because of or in
connection with the ownership, maintenance, repair and operation of the Business
Park or any portion thereof (including all Buildings and Common Areas of the
Business Park). Operating Expenses shall include, but not be limited to, the
following:

 

1)                                      Wages and salaries of all employees
engaged in the operation, maintenance and security of the Business Park,
including taxes, insurance and benefits relating thereto; and the rental cost
and overhead of any office and storage space used to provide such services.

 

2)                                      All supplies and materials used in the
operation, repair or maintenance of the Business Park.

 

3)                                      Cost of all utilities, including
surcharges, for the Business Park, including the cost of water, power and
lighting which are not separately billed to and paid for by Tenant.

 

4)                                      Cost of all maintenance and service
agreements for the Business Park and the equipment thereon, including but not
limited to, security services, exterior window cleaning, janitorial service,
engineers, gardeners and trash removal services.

 

5)                                      All Insurance Costs, as such term is
defined in ¶16.

 

6)                                      Cost of all repairs and general
maintenance (excluding repairs and general maintenance paid by proceeds of
insurance or by Tenant or other third parties, and alterations attributable
solely to the other tenants of the Business Park).

 

7)                                      A reasonable management fee for the
property management of the Business Park.

 

8)                                      The costs of any additional services not
provided to the Business Park at the Commencement Date but thereafter provided
by Landlord in its management of the Business Park.

 

9)                                      The cost of any capital improvements to
the Business Park or any part thereof which are made during the Term hereof with
such cost to be amortized over the useful life of the improvement as reasonably
determined by Landlord.

 

10)                                Real Property Taxes, as that term is defined
in ¶11.

 

11)                                All costs to maintain, repair and replace the
heating, ventilation and air conditioning systems (“HVAC”) serving the Building
and/or the Premises, including the cost of maintenance contracts.

 

c.                                       Operating Expenses shall not include:

 

1)                                      Costs paid for directly by Tenant or
other tenants;

 

2)                                      Costs incurred in connection with the
financing, sale or acquisition of the Business Park or any portion thereof;

 

3)                                      Costs incurred in leasing or procuring
tenants (including without limitation, lease commissions, advertising expenses,
attorneys’ fees and expenses of renovating space for tenants);

 

4)                                      Executive salaries of off-site personnel
employed by Landlord except for the charge (or pro rata share) of the property
manager of the Business Park;

 

5)                                      Subject to the provisions of ¶5.b.9)
above, depreciation on the Building or other improvements on the Business Park;

 

6)                                      Legal expenses for disputes with tenants
and any other professional fees of attorneys, auditors or consultants not
incurred in connection with the normal maintenance and operation of the Business
Park;

 

7)                                      Expenses which relate to the preparation
of rental space for tenants, including without limitation building permit,
license and inspection costs incurred with respect to the installation or
improvements made for occupants of the Business Park or incurred in renovating
or otherwise improving, decorating, painting or decorating vacant tenant space
for the Business Park or other occupants of the Business Park;

 

8)                                      Costs incurred that are reimbursed by
tenants of the Business Park, including Tenant, or third parties, including
insurers;

 

4

--------------------------------------------------------------------------------


 

9)                                      Expenses for repair or replacement
covered by warranties, and any costs due to casualty that are covered by
insurance carried by Landlord;

 

10)                                Rentals and other payments by Landlord under
any ground lease or other lease underlying the Lease, and interest, principal,
points and other fees on debt or amortization of any debt secured in whole or
part by all or any portion of the Business Park;

 

11)                                Repairs or replacements caused by Landlord’s
gross negligence or the gross negligence of Landlord’s employees or agents;

 

12)                                Net income, franchise, capital stock, estate
or inheritance taxes or taxes which are the personal obligation of Landlord or
another tenant of the Business Park;

 

13)                                Landlord’s charitable or political
contributions;

 

14)                                Payments to subsidiaries and affiliates of
Landlord for services to the Business Park for supplies or other materials to
the extent that the cost of such services, supplies or materials exceed the cost
which would have been paid had the services, supplies or materials been provided
by unaffiliated parties on a competitive basis (provided, however, any fee for
management services paid to an affiliate of Landlord shall be in the amount set
forth in ¶5.b.7);

 

15)                                Any compensation paid to clerks, attendants
or other persons in commercial concessions operated by Landlord;

 

16)                                Advertising and promotional expenditures;

 

17)                                Costs or repairs and other work occasioned by
fire, windstorm or other casualty of an insurable nature to the extent covered
by insurance; or

 

18)                                Costs for sculpture, paintings or other
objects of art other than for normal and customary lobby furnishings (nor
insurance thereon or extraordinary security in connection therewith).

 

d.                                      Extraordinary Services. Tenant shall pay
within twenty (20) days of receipt of an invoice from Landlord the cost of
additional or extraordinary services provided to Tenant at Tenant’s request and
not paid or payable by Tenant pursuant to other provisions of this Lease.

 

e.                                       Impound.   Landlord reserves the right,
at Landlord’s option, to estimate the annual cost of Operating Expenses
performed by Landlord (“Projected Operating Expenses”) and to require same to be
paid in advance. Tenant shall pay to Landlord, monthly in advance as additional
Rent, one-twelfth (1/12) of the Projected Operating Expenses.

 

f.                                         Adjustment.

 

1)                                      Accounting.  Within ninety (90) days (or
as soon thereafter as possible) after the close of each calendar year or portion
thereof of occupancy, Landlord shall provide Tenant a statement of such year’s
actual Operating Expenses compared to the Projected Operating Expenses.  If the
actual Operating Expenses are more than the Projected Operating Expenses then
Tenant shall pay Landlord, within twenty (20) days of receipt of a bill
therefor, the difference.    If the actual Operating Expenses are less than the
Projected Operating Expenses, then Tenant shall receive a credit against future
Operating Expenses payments equal to the difference; provided, that in the case
of an overpayment for the final lease year of the Term, Landlord shall credit
the difference against any sums due from Tenant to Landlord in accordance with
the terms of this Lease; and if no sums are due and unpaid, shall promptly
refund the net amount to Tenant.

 

2)                                      Tenant’s Right to Audit. Within sixty
(60) days after receipt of Landlord’s statement setting forth actual Operating
Expenses (the “Statement”), Tenant shall have the right to audit at Landlord’s
local offices, at Tenant’s expense, Landlord’s accounts and records relating to
Operating Expenses. Such audit shall be conducted by a certified public
accountant approved by Landlord, which approval shall not be unreasonably
withheld.    If such audit reveals that Landlord has overcharged Tenant, the
amount overcharged shall be paid to Tenant within thirty (30) days after the
audit is concluded. If such audit reveals that Landlord has undercharged Tenant,
the amount of undercharge shall be paid by Tenant to Landlord within 30 days
after the audit is conducted.  In addition, if the Statement exceeds the actual
Operating Expenses which should have been charged to Tenant by more than ten
percent (10%), the cost of the audit shall be paid by Landlord.

 

3)                                      Proration.  Tenant’s liability to pay
Operating Expenses shall be prorated on the basis of a 365 (or 366, as the case
may be) day year to account for any fractional portion of a year included at the
commencement or expiration of the Term of this Lease.

 

4)                                      Survival.   Landlord and Tenant’s
obligations to pay for or credit any increase or decrease in payments pursuant
to this ¶5. shall survive this Lease.

 

g.                                      Failure to Pay.   Failure of Tenant to
pay any of the charges required to be paid under this ¶5. shall constitute a
material default and breach of this Lease and Landlord’s remedies shall be as
specified in ¶21.

 

5

--------------------------------------------------------------------------------


 

SECURITY DEPOSIT.  Tenant has previously provided a cash security deposit
(“Security Deposit”) held by Landlord in the amount set forth in ¶1. with
Landlord. If Tenant is in default beyond applicable notice and cure periods,
Landlord can (but without any requirement to do so) use the Security Deposit or
any portion of it to cure the default or to compensate Landlord for any damages
sustained by Landlord resulting from Tenant’s default. Upon demand, Tenant shall
immediately pay to Landlord a sum equal to the portion of the Security Deposit
expended or applied by Landlord to restore the Security Deposit to its full
amount. In no event will Tenant have the right to apply any part of the Security
Deposit to any Rent due under this Lease. Landlord’s obligations with respect to
the Security Deposit are those of a debtor and not a trustee, and Landlord can
commingle the Security Deposit with Landlord’s general funds. Landlord shall not
be required to pay Tenant interest on the Security Deposit. Each time the Base
Rent is increased, Tenant shall deposit additional funds with Landlord
sufficient to increase the Security Deposit to an amount which bears the same
relationship to the Base Rent as the initial Security Deposit bore to the
initial Base Rent. If Tenant is not in default at the expiration or termination
of this Lease and has fully complied with the provisions of ¶9., ¶13.d.6) and
¶26., Landlord shall return the Security Deposit to Tenant.

 

USE OF PREMISES

 

a.                                       Tenant’s Use.   Tenant shall use the
Premises solely for the purposes stated in ¶1. and for no other purposes without
obtaining the prior written consent of Landlord.   Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises or with respect to the suitability of the
Premises to the conduct of Tenant’s business, nor has Landlord agreed to
undertake any modification, alteration or improvement to the Premises, except as
provided in writing in this Lease. Tenant shall promptly comply with all laws,
statutes, ordinances, orders and governmental regulations now or hereafter
existing affecting the Premises.   Tenant shall not do or permit anything to be
done in or about the Premises or bring or keep anything in the Premises that
will in any way increase the premiums paid by Landlord on its insurance related
to the Premises.   Tenant will not perform any act or carry on any practices
that may injure the Premises.  Tenant shall not use the Premises for sleeping,
washing clothes, or the preparation, manufacture or mixing of anything that
emits any objectionable odor, noises, vibrations or lights onto such other
tenants.   If, in Landlord’s reasonable judgment, sound insulation is required
to muffle noise produced by Tenant on the Premises. Tenant at its own cost shall
provide all necessary insulation. Tenant shall not do anything on the Premises
which will overload any existing parking or service to the Premises.   Pets
and/or animals of any type (other than seeing eye dogs) shall not be kept on or
about the Premises. Tenant covenants that it will not interfere with other
tenants’ quiet enjoyment of their premises.

 

b.                                      Rules and Regulations.  Tenant shall
comply with and use the Premises in accordance with the Rules and Regulations
attached hereto as Exhibit C and to any reasonable modifications to such Rules
and Regulations as Landlord may adopt from time to time, provided however that
if any rule or regulation is in conflict with any term, covenant or condition of
this Lease, this Lease shall prevail.   In addition, no such rule or regulation,
or any subsequent amendment thereto adopted by Landlord, shall in any material
way alter, reduce or adversely affect any of Tenant’s rights or materially
enlarge Tenant’s obligations under this Lease.

 

EMISSIONS; STORAGE, USE AND DISPOSAL OF WASTE

 

a.                                       Emissions. Tenant shall not:

 

1)                                      Knowingly permit any vehicle on the
Premises or in the Commons Areas to emit exhaust which is in violation of any
governmental law, rule, regulation or requirement;

 

2)                                      Discharge, emit or permit to be
discharged or emitted, any liquid, solid or gaseous matter, or any combination
thereof, into the atmosphere or on, into or under the Premises, any building or
other improvements of which the Premises are a part, or the ground or any body
of water which matter, as reasonably determined by Landlord or any governmental
entity to be in violation of law or regulation, and does or may pollute or
contaminate the same, or is, or may become, radioactive or does, or may,
adversely affect (a) the health or safety of persons, wherever located, whether
on the Premises or anywhere else, (b) the condition, use or enjoyment of the
Premises or any other real or personal property, whether on the Premises or
anywhere else, or (c) the Premises or any of the improvements thereto including
buildings, foundations, pipes, utility lines, landscaping or parking areas;

 

3)                                      Produce, or permit to be produced, any
intense glare, light or heat in violation of law or regulations;

 

4)                                      Create, or permit to be created, any
sound pressure level which will interfere with the quiet enjoyment of any real
property outside the Premises, or which will create a nuisance or violate any
governmental law, rule, regulation or requirement;

 

5)                                      Create, or permit to be created, any
vibration that is discernible outside the Premises; or

 

6)                                      Transmit, receive or permit to be
transmitted or received from or to the Premises, any electromagnetic, microwave
or other radiation which is or may be harmful or hazardous to any person or
property in, or about the Premises, or anywhere else.

 

6

--------------------------------------------------------------------------------


 

b.                                      Storage and Use.

 

1)                                      Storage. Subject to the uses permitted
and prohibited to Tenant under this Lease, Tenant shall store in appropriate
leak proof containers all solid, liquid or gaseous matter, or any combination
thereof, which matter, if discharged or emitted into the atmosphere, the ground
or any body of water would be in violation of law or regulation and does or may
(a) pollute or contaminate the same, or (b) adversely affect the (i) health or
safety of persons, whether on the Premises or anywhere else, (ii) condition, use
or enjoyment of the Premises or any real or personal property, whether on the
Premises or anywhere else, or (iii) Premises.

 

2)                                      Use.  In addition, without Landlord’s
prior written consent, Tenant shall not use, store or permit to remain on or
about the Premises any solid, liquid or gaseous matter which is, or may become
dangerously radioactive. If Landlord does give its consent, Tenant shall store
the materials in such a manner that no radioactivity will be detectable outside
a designated storage area and Tenant shall use the materials in such a manner
that (a) no real or personal property outside the designated storage area shall
become contaminated thereby and (b) there are and shall be no adverse effects on
the (i) health or safety of persons, whether on the Premises or anywhere else,
(ii) condition, use or enjoyment of the Premises or any real or personal
property thereon or therein, or (iii) Premises or any of the improvements
thereto or thereon.

 

3)                                      Hazardous Materials. Subject to the uses
permitted and prohibited to Tenant under this Lease, Tenant shall store, use,
employ, transport and otherwise deal with all Hazardous Materials (as defined
below) employed on or about the Premises in accordance with all federal, state,
or local law, ordinances, rules or regulations applicable to Hazardous Materials
in connection with or respect to the Premises.

 

c.                                       Disposal of Waste.

 

1)                                      Refuse Disposal.   Tenant shall not keep
any trash, garbage, waste or other refuse on the Premises except in sanitary
containers and shall regularly and frequently remove same from the Premises.
Tenant shall keep all incinerators, containers or other equipment used for
storage or disposal of such materials in a clean and sanitary condition.

 

2)                                      Sewage Disposal.   Tenant shall properly
dispose of all sanitary sewage and shall not use the sewage disposal system (a)
for the disposal of anything except sanitary sewage or (b) amounts in excess of
the lesser of: (i) that reasonably contemplated by the uses permitted under this
Lease or (ii) that permitted by any governmental entity. Tenant shall keep the
sewage disposal system free of all obstructions and in good operating condition.

 

3)                                      Disposal of Other Waste.   Tenant shall
properly dispose of all other waste or other matter delivered to, stored upon,
located upon or within, used on, or removed from, the Premises in such a manner
that it does not, and will not, violate any law or regulation and adversely
affect the (a) health or safety of persons, wherever located, whether on the
Premises or elsewhere, (b) condition, use or enjoyment of the Premises or any
other real or personal property, wherever located, whether on the Premises or
anywhere else, or (c) Premises or any of the improvements thereto or thereon
including buildings, foundations, pipes, utility lines, landscaping or parking
areas.

 

d.                                      Information.  Tenant shall provide
Landlord with any and all information regarding Hazardous Materials in the
Premises, including copies of all filings and reports to governmental entities
at the time they are originated, and any other information requested by
Landlord. In the event of any accident, spill or other incident involving
Hazardous Materials, Tenant shall immediately report the same to Landlord and
supply Landlord with all information and reports with respect to the same. All
information described herein shall be provided to Landlord regardless of any
claim by Tenant that it is confidential or privileged.

 

e.                                       Compliance with Law.   Notwithstanding
any other provision in this Lease to the contrary, Tenant shall comply with all
laws, statutes, ordinances, regulations, rules and other governmental
requirements now or hereafter existing in complying with its obligations under
this Lease, and in particular, relating to the storage, use and disposal of
Hazardous Materials.

 

f.                                         Indemnity.   Tenant hereby agrees to
indemnify, defend and hold Landlord, its agents, employees, lenders,
shareholders, directors, representatives, successors and assigns harmless from
and against any and all actions, causes of action, losses, damages, costs,
claims, expenses, penalties, obligations or liabilities of any kind whatsoever
(including but not limited to reasonable attorneys’ fees) arising out of or
relating to any Hazardous Materials employed, used, transported across, or
otherwise dealt with by Tenant (or invitees, or persons or entities under the
control of Tenant) in connection with or with respect to the Premises and the
Business Park. Notwithstanding any of the provisions of this Lease, the
indemnity obligation of Tenant pursuant to this ¶8.f. shall survive the
termination of this Lease and shall relate to any occurrence as described in
this ¶8.f. occurring in connection with this Lease. Landlord hereby agrees to
indemnify, defend and hold Tenant harmless from and against any and all actions,
causes of action, losses, damages, costs, claims, expenses, penalties,
obligations or liabilities of any kind whatsoever (including reasonable
attorneys’ fees) arising out of or relating to (i) Hazardous Materials employed,
used, transported to the Premises, for which the Premises are a part thereof, by
Landlord, its agents or employees or (ii) Hazardous Materials existing on, in or
under the Premises as of the date of this Lease. For purposes of this Lease the
term “Hazardous Materials” shall mean any hazardous, toxic or dangerous waste,
substance or material, pollutant or contaminant, as defined for purposes of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Sections

 

7

--------------------------------------------------------------------------------


 

9601 et seq.), as amended, or the Resource Conservation and Recovery Act (42
U.S.C. Sections 6901 et seq.), as amended, or any other federal, state, or local
law, ordinance, rule or regulation applicable to the Premises, or any substance
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous, or any substance which contains
gasoline, diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls
(PCB’s), or radon gas, urea formaldehyde, asbestos or lead.

 

9.                                       SIGNS AND COMMUNICATIONS ANTENNAE.
 Tenant shall not place any sign or communications antennae upon or adjacent to
the Premises, except that Tenant may, with Landlord’s prior written consent*,
install (but not on the roof) such signs as are reasonably required to indicate
Tenant’s company name or logo provided such signs are in compliance with
Landlord’s standard sign criteria or install communications antennae used
exclusively by Tenant provided such signs and/or communications antennae are in
compliance with all applicable governmental requirements. The installation of
any sign or communications antennae on or adjacent to the Premises by or for
Tenant shall be subject to the provisions of ¶13. (Repairs and Maintenance).
Tenant shall remove any sign or communications antennae placed on or adjacent to
the Premises by Tenant upon the expiration of the Term or sooner termination of
this Lease, and Tenant shall repair any damage or injury to the Premises caused
thereby, all at Tenant’s expense. If any signs or communications antennae are
not removed, or necessary repairs not made, Landlord shall have the right to
remove the signs or communications antennae and repair any damage or injury to
the Premises at Tenant’s sole cost and expense. Notwithstanding any other
provision of this Lease to the contrary, Landlord reserves all rights to the use
of the roof and the right to install and receive all revenues from the
installation of such other signs or communications antennae (including related
equipment which is currently installed within the Premises) on the Premises as
do not unreasonably interfere with the conduct of Tenant’s business within the
Premises.

 

--------------------------------------------------------------------------------

* Landlord hereby approves existing exterior signage.

 

10.                                 PERSONAL PROPERTY TAXES. Tenant shall pay at
least ten (10) days prior to delinquency all taxes assessed against and levied
upon Tenant owned leasehold improvements, trade fixtures, furnishings, equipment
and all personal property of Tenant contained in the Premises or elsewhere.  
When possible, Tenant shall cause its leasehold improvements, trade fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the real property of Landlord.  If any of Tenant’s said personal
property shall be assessed with Landlord’s real property, Tenant shall pay
Landlord the taxes attributable to Tenant within ten (10) days after receipt of
a written statement setting forth the taxes applicable to Tenant’s property.

 

11.                                 REAL PROPERTY TAXES

 

a.                                       Payment of Taxes.  Landlord shall pay
the Building’s Real Property Taxes, as defined in ¶11.c., during the Term of
this Lease. Subject to ¶11.b., Tenant shall promptly reimburse Landlord
according to ¶5. for Tenant’s Share of Business Park of such Real Property Taxes
paid by Landlord.

 

b.                                      Advance Payment.   In order to ensure
payment when due and before delinquency of any or all Real Property Taxes,
Landlord shall estimate the current Real Property Taxes applicable to the
Premises, and require Tenant to pay monthly in advance with the payment of the
Base Rent an amount which, over the number of months remaining before the month
in which the applicable tax installment would become delinquent, would provide a
fund large enough to fully discharge before delinquency the estimated
installment of Real Property Taxes to be paid. When the actual amount of the
applicable tax bill is known, Landlord may, but is not required to, adjust the
amount of such equal monthly advance payment so as to provide the funds needed
to pay the applicable Real Property Taxes before delinquency.   If the amounts
paid to Landlord by Tenant under the provisions of this ¶11. are insufficient to
discharge the obligations of Tenant to pay such Real Property Taxes as the same
become due. Tenant shall pay to Landlord, upon Landlord’s demand, such
additional sums as are necessary to pay such obligations.   All moneys paid to
Landlord under this ¶11. may be intermingled with other moneys of Landlord and
shall not bear interest.

 

c.                                       Definition of “Real Property Taxes”.
  As used herein, the term “Real Property Taxes” shall include any form of real
estate tax or assessment, general, special, ordinary or extraordinary, and any
license fee, commercial rental tax, improvement bond or bonds, levy or tax or
other fee, charge, or excise which may be imposed as a substitute for any of the
foregoing (other than inheritance, personal income or estate taxes) imposed upon
the Business Park by any authority having the direct or indirect power to tax,
including any city, county, state or federal government, or any school,
agricultural, sanitary, fire, street, drainage or other improvement district
thereof, levied against any legal or equitable interest of Landlord in the
Business Park, Landlord’s right to rent or other income therefrom, and/or
Landlord’s business of leasing the Business Park.    The term “Real Property
Taxes” shall also include any tax, fee, levy, assessment or charge, or any
increase therein, imposed by reason of events occurring, or changes in
applicable law taking effect, during the Term of this Lease, including but not
limited to a change in the ownership of the Business Park or in the improvements
thereon, the execution of this Lease, or any modification, amendment or transfer
thereof, and whether or not contemplated by the parties hereto.

 

12.                                 UTILITIES. Tenant shall pay for all water,
gas, heat, light, power, telephone, trash disposal and other utilities and
services supplied to the Premises, together with any taxes thereon.   If any
such services are not separately metered to Tenant, Tenant shall pay a
reasonable proportion, to be determined by Landlord, of all charges jointly
metered with other premises.

 

13.                                 REPAIRS AND MAINTENANCE

 

a.                                       Landlord’s Obligations.   Landlord
shall keep the Business Park, including the foundation, exterior walls, roof,
and common area of the Business Park, and the equipment whether used exclusively
for the Premises or in common with other premises, in good condition and repair
subject to reimbursement by Tenant in accordance with ¶5. There shall be no
abatement of Rent or liability to Tenant on account of any injury or
interference with Tenant’s business with respect to any improvements,
alterations or repairs

 

8

--------------------------------------------------------------------------------


 

made by Landlord to the Business Park or any part thereof. Notwithstanding the
above, Landlord, at Landlord’s cost, shall repair and maintain the structural
parts of the Premises which structural parts include only the foundation,
exterior walls (excluding the surfaces of all walls and the exterior and
interior of all windows, doors, plate glass, showcases and interior ceiling),
roof structure (but not roof membrane), columns and foundations of the Premises
unless such maintenance and repairs are caused in part or in whole by the act,
neglect, fault of or omission of any duty by Tenant, its agents, servants,
employees or invitees, in which case Tenant shall pay to Landlord, as additional
Rent, the reasonable cost of such maintenance and repairs to the extent such
cost is not covered by insurance proceeds received Landlord. Landlord shall not
be liable for any failure to make any such repairs or to perform any maintenance
unless Landlord shall fail to commence to make such repairs or perform such
maintenance within thirty (30) days after written notice of the need for such
repairs or maintenance is given to Landlord by Tenant, except in the event of an
emergency in which case Landlord shall commence to perform as soon as
practicable possible. In event Landlord fails to perform such maintenance or
commence such repairs with in the time period set forth above. Tenant shall have
the right, after five (5) days written notice to Landlord, to perform the
repairs or maintenance which are the subject of the notice at Landlord’s cost
and Landlord shall reimburse Tenant for the reasonable costs Tenant incurred in
performing Landlord’s obligations under this ¶13.a.; provided, however, that in
no event shall Tenant have the right to offset against Rent or other sums owing
under this Lease, any amount so incurred by Tenant. There shall be no abatement
of Rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to or maintenance of any portion of the Premises or in or to
fixtures, appurtenances and equipment therein. Tenant waives the right to make
repairs at Landlord’s expense under California Civil Code Section 1942 or any
other law, statute or ordinance now or hereafter in effect. Except for the cost
of repairing and maintaining those structural portions of the Premises as
described in the first sentence of this ¶13.a., the cost of any repair,
maintenance, alteration or improvement provided for herein and which is paid for
by Landlord shall be included in the Operating Expenses as defined in ¶5.

 

b.                                      Tenant’s Obligations.

 

1)                                      General.   Tenant shall, at Tenant’s
sole cost and expense and at all times, contract for janitorial services and
supplies, keep the Premises in good order, condition and repair, including,
without limiting the generality of the foregoing, all equipment or facilities
serving the Premises, (except for HVAC which shall be part of the Operating
Expenses as set forth in ¶5.b. hereof) such as electrical, lighting facilities,
boilers, fired or unfired pressure vessels, fixtures, interior walls, ceilings,
floors, windows, window frames, interior and exterior doors and door frames,
plate glass and skylights. Tenant shall not cause or permit any Hazardous
Material to be spilled or released in, on, under or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Tenant’s expense, take all investigatory and/or remedial action reasonably
recommended, whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises, the elements surrounding same, or neighboring properties, that was
caused or materially contributed to by Tenant, or pertaining to or involving any
Hazardous Materials and/or storage tank brought onto the Premises by or for
Tenant or under its control. Tenant, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices.
Tenant’s obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair.

 

2)                                      Contracts.   Tenant shall, at Tenant’s
sole cost and expense, procure and maintain contracts, with copies to Landlord,
in customary form and substance for, and with contractors specializing and
experienced in, the inspection, maintenance and service of mechanical,
electrical and other systems serving the Premises (except the HVAC system), if
any, servicing the Premises. Tenant shall keep a detailed preventative
maintenance schedule and log showing the frequency of maintenance on all
mechanical, electrical and other systems, (excluding HVAC) servicing the
Premises and provide Landlord with a copy of same quarterly.

 

3)                                      As-is Condition.   The parties affirm
that Landlord, its subsidiaries, officers, shareholders, directors, agents
and/or employees have made no representations to Tenant respecting the condition
of the Premises except as specifically stated herein.

 

4)                                      ADA.   Tenant acknowledges that as of
the Commencement Date, the Premises may not comply with the accessibility
provisions of Title 24 of the California Code of Regulations as interpreted by
the Office of the State Architect, and that Landlord shall have no obligation
with respect to any such failure of the Premises to so comply. Tenant shall, at
its cost, at any time during the Term as required by any applicable governmental
agency having jurisdiction over the Premises, make such modifications and
alterations to the Premises as may be required in order to fully comply with the
provisions of the ADA, as from time to time amended, and any and all regulations
issued pursuant to or in connection with the ADA in such a manner as to satisfy
the applicable governmental agency or agencies requiring remediation.   Tenant
shall at least thirty (30) days prior to the commencement of any construction in
connection with satisfaction of the ADA, give written notice to Landlord of its
intended commencement of construction together with sufficient details so as to
reasonably disclose to Landlord the nature of the proposed construction, copies
of any notices received by Tenant from applicable governmental agencies in
connection with the ADA and such other documents or information as Landlord may
reasonably request.    In any event, notwithstanding anything to the contrary
contained in this Lease, prior to the termination of the Term, Tenant shall, at
its cost, make such modifications and alterations to the Premises as

 

9

--------------------------------------------------------------------------------


 

may be required to comply fully with the ADA as from time to time amended and
any and all regulations issued thereunder. Tenant shall give the Landlord thirty
(30) days prior written notice as described above in connection with any such
construction. Any and all construction required to so comply with the ADA shall
be completed by Tenant prior to the expiration of the Term.

 

c.                                       Compliance with Governmental
Regulations.   Tenant shall, at its own cost and expense, promptly and properly
observe and comply with all present and future orders, regulations, directions,
rules, laws, ordinances, and requirements of all governmental authorities
(including but not limited to state, municipal, county and federal governments
and their departments, bureaus, boards and officials) arising from the use or
occupancy of, or applicable to, the Premises or privileges appurtenant to or in
connection with the enjoyment of the Premises.    Tenant shall also comply with
all such rules, laws, ordinances and requirements at the time Tenant makes any
alteration, addition or change to the Premises.

 

d.                                      Miscellaneous.

 

1)                                      Landlord and Tenant shall each do all
acts required to comply with all applicable laws, ordinances and rules of any
public authority relating to their respective maintenance obligations as set
forth herein.

 

2)                                      Tenant expressly waives the benefits of
any statute now or hereafter in effect which would otherwise afford the Tenant
the right to make repairs at Landlord’s expense or to terminate this Lease
because of Landlord’s failure to keep the Premises and the Business Park in good
order, condition and repair.  Specifically, Tenant waives the provisions of
California Civil Code Sections 1941 and 1942 with respect to Landlord’s
obligations for Tenant tenantability of the Premises and Tenant’s right to make
repairs and deduct the expenses of such repairs from Rent.

 

3)                                      Tenant shall not place a load upon any
floor of the Premises which exceeds the load per square foot which such floor
was designed to carry, as determined by Landlord or Landlord’s structural
engineer.   The cost of any such determination made by Landlord’s structural
engineer shall be paid for by Tenant upon demand.

 

4)                                      Except as otherwise expressly provided
in this Lease, Landlord shall have no liability to Tenant nor shall Tenant’s
obligations under this Lease be reduced or abated in any manner whatsoever by
reason of any inconvenience, annoyance, interruption or injury to business
arising from Landlord making any repairs or changes which Landlord is required
to make or is permitted to make by this Lease or by any tenant’s lease or is
required by law to make in or to any portion of the Premises.   Landlord shall
nevertheless use reasonable efforts to minimize any interference with Tenant’s
business in the Premises.

 

5)                                      Tenant shall give Landlord prompt notice
of any damage to or defective condition in any part or appurtenance of the
Premises’ mechanical, electrical, plumbing, HVAC or other systems serving,
located in or passing through the Premises. Upon request by Landlord, Tenant
shall provide Landlord with evidence reasonably acceptable to Landlord of
service contracts on such systems.

 

6)                                      Upon the expiration or early termination
of this Lease, Tenant shall return the Premises to Landlord clean and in the
same condition as on the date Tenant took possession, except for normal wear and
tear. Any damage to the Premises, including any structural damage, resulting
from Tenant’s use or from the removal of Tenant’s fixtures, furnishings and
equipment shall be repaired by Tenant prior to the end of the Term at Tenant’s
expense.

 

7)                                      Landlord may, at Landlord’s option,
choose to perform any of the Tenant’s obligations in this ¶13.  The cost of any
such Tenant’s obligations so performed by Landlord shall be at Tenant’s sole
cost and expense. Tenant shall reimburse Landlord for any such costs incurred by
Landlord in the performance of such Tenant’s obligations within ten (10) days of
receipt of a billing from Landlord.

 

ALTERATIONS.   Tenant shall not make any alterations to the Premises or the
Business Park without Landlord’s prior written consent, which consent shall not
be unreasonably withheld. Tenant may make non-structural alterations costing
less than $15,000 per event without Landlord’s consent. Regardless of whether
Landlord’s consent for alteration is required, Tenant must provide Landlord at
least fifteen (15) business days prior to the commencement of any alteration
with a complete description of each such alteration including any building
permit drawing(s) and specifications. Landlord may post notices regarding
non-responsibility in accordance with the laws of the state in which the
Premises are located. All alterations made by Tenant, whether or not subject to
the approval of Landlord, shall be performed by Tenant and its contractors in a
first class workmanlike manner and permits and inspections shall be obtained
from all required governmental entities. Any alterations made shall remain on
and be surrendered with the Premises upon expiration or termination of this
Lease, except that Landlord may, within thirty (30) days before or thirty (30)
days after expiration of the Term, elect to require Tenant to remove some or all
some or all of the alterations which Tenant may have made to the Premises. If
Landlord so elects, Tenant shall at its own cost restore the Premises to the
condition designated by Landlord in its election, before the last day of the
Term or within thirty (30) days after notice of its election is given, whichever
is later. If requested by Tenant at the time of Tenant’s request for approval of
alterations or improvements, Landlord shall advise Tenant in writing whether
Landlord shall require Tenant to remove some or all of said alterations or
improvements upon expiration or termination of the Lease. Should Landlord
consent in writing to Tenant’s alteration of the Premises, Tenant shall contract
with a contractor approved by Landlord for the construction of such alterations,
shall secure all appropriate governmental approvals and permits, and shall
complete such alterations with due diligence in compliance with plans and
specifications approved by Landlord. Tenant shall pay all costs for such
construction and shall keep the Premises free and clear of all mechanics’ liens
which may result from construction by Tenant.

 

10

--------------------------------------------------------------------------------


 

15.                                 RELEASE AND INDEMNITY.  As material
consideration to Landlord, Tenant agrees that Landlord shall not be liable to
Tenant for any damage to Tenant or Tenant’s property from any cause, except for
damages resulting from Landlord’s gross negligence or willful misconduct, and
Tenant waives all claims against Landlord for damage to persons or property
arising for any reason, except for damage resulting directly from Landlord’s
breach of its express obligations under this Lease which Landlord has not cured
within a reasonable time after written notice of such breach from Tenant.  
Tenant shall indemnify and hold Landlord harmless from all damages including
attorneys’ fees and costs arising out of any damage to any person or property
occurring in, on or about the Premises or Tenant’s use of the Premises or
Tenant’s breach of any term of this Lease.

 

16.                                 INSURANCE

 

a.                                       Payment For Insurance.   Regardless of
whether the Landlord or Tenant is the Insuring Party, Tenant shall pay for its
proportionate share of all insurance required under this ¶16, (“Insurance
Costs”) either directly or by reimbursement to Landlord as specified in this
¶16.  Premiums for policy periods commencing prior to or extending beyond the
Lease Term shall be prorated to correspond to the Lease Term. Payment shall be
made by Tenant to Landlord within thirty (30) days following receipt of an
invoice for any amount due.

 

b.                                      Liability Insurance.

 

1)                                      Carried by Tenant.   Whether or not
Tenant is the Insuring Party. Tenant shall obtain and keep in force during the
Term of this Lease a commercial general liability policy of insurance protecting
Tenant and Landlord (as an additional insured) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than $13,000,000 per occurrence with
an “Additional Insured-Managers or Landlords of Premises” endorsement and
contain an “Amendment of the Pollution Exclusion” for damage caused by heat,
smoke or fumes from a hostile fire. The policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an “insured contract”
for the performance of Tenant’s indemnity obligations under this Lease. The
limits of said insurance required by this Lease or as carried by Tenant shall
not, however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder. All insurance to be earned by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. All insurance coverage required
pursuant to this ¶16. which is to name Landlord as a named insured shall also
name Landlord’s subsidiaries, directors, agents, officers and employees as named
insureds.

 

2)                                      Carried by Landlord. In the event
Landlord is the Insuring Party, Landlord shall also maintain liability insurance
as described in ¶16.b.1), in addition to, and not in lieu of the insurance
required to be maintained by Tenant. In the event Tenant is the Insuring Party,
Landlord shall in addition carry Landlord’s Risk Coverage and insure the
Premises on Landlord’s umbrelIa policy and Tenant shall reimburse Landlord the
cost thereof. Tenant shall not be named as an additional insured therein under
any insurance obtained by Landlord in accordance with this ¶16.b.2).

 

c.                                       Property Insurance - Building,
Improvements and Rental Value.

 

1)                                      Building and Improvements.  The Insuring
Party shall obtain and keep in force during the Term of this Lease a policy or
policies in the name of Landlord, with loss payable to Landlord and to the
holders of any mortgages, deeds of trust or ground leases on the Business Park 
(“Lender(s)”), insuring loss or damage to the Business Park.  The amount of such
insurance shall be equal to the full replacement cost of the Business Park, as
the same shall exist from time to time, or the amount required by Lender(s), but
in no event more than the commercially reasonable and available insurable value
thereof if, by reason of the unique nature or age of the improvements involved,
such latter amount is less than full replacement cost.    Such policy or
policies shall insure against all risks of direct physical loss or damage
(including Boiler and Machinery coverage and the perils of flood and
earthquake), including coverage for any additional costs resulting from debris
removal and reasonable amounts of coverage for the enforcement of any ordinance
or law regulating the reconstruction or replacement of any undamaged sections of
the Business Park required to be demolished shall also contain an agreed
valuation provision in lieu of any coinsurance clause, waiver of subrogation and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Business Park is located.   If such insurance coverage has a deductible
clause, then Tenant shall be liable for its proportionate share of such
deductible amount. Even if Landlord is the Insuring Party, Tenant’s personal
property shall be insured by Tenant under ¶16.d. rather than by Landlord.

 

2)                                      Rental Value.  The Insuring Party shall,
in addition, obtain and keep in force during the term of this Lease a policy or
policies in the name of Landlord, with loss payable to Landlord and Lender(s),
insuring the loss of the full rental and other charges payable by Tenant to
Landlord under this Lease for one (1) year (including all Real Property Taxes,
Insurance Costs and any scheduled Rent increases).   Said insurance shall
provide that in the event the Lease is terminated by reason of an insured loss,
the period of indemnity for such coverage shall be extended beyond the date of
the completion of repairs or replacement of the Premises, to provide for one
full year’s loss of Rent from the date of any such loss. Said insurance shall
contain an

 

11

--------------------------------------------------------------------------------


 

agreed valuation provision in lieu of any coinsurance clause, and the amount of
coverage shall be adjusted annually to reflect the projected Rent, Real Property
Taxes, Insurance Costs and other expenses, if any, otherwise payable by Tenant,
for the next twelve (12) month period. Tenant shall be liable for any deductible
amount in the event of such loss.

 

3)                                      Adjacent Premises.  If the Premises are
part of a larger building, or if the Premises are part of a group of buildings
owned by Landlord which are adjacent to the Premises, the Tenant shall pay for
any increase in the premiums for the property insurance of such building or
buildings if said increase is caused by Tenant’s acts, omissions, use or
occupancy of the Premises.

 

4)                                      Tenant’s Improvements. If the Landlord
is the Insuring Party, the Landlord shall not be required to insure Tenant’s
personal property and leasehold improvements unless the item in question has
become the property of Landlord under the terms of this Lease. If Tenant is the
Insuring Party the policy carried by Tenant under this ¶16.c. shall insure
Tenant’s personal property and leasehold improvements.

 

d.                                      Tenant’s Property Insurance.  Subject to
the requirements of ¶16.e., Tenant at its cost shall either by separate policy
or by endorsement to a policy already carried, maintain insurance coverage on
all of Tenant’s personal property and Tenant’s leasehold improvements in, on or
about the Premises similar in coverage to that carried by the Insuring Party
under ¶16.c. Such insurance shall be full replacement cost coverage with a
deductible of not to exceed $10,000 per occurrence.   The proceeds from any such
insurance shall be used by Tenant for the replacement of personal property or
the restoration of Tenant owned leasehold improvements.    Tenant shall be the
Insuring Party with respect to the insurance required by this ¶16.d. and shall
provide Landlord with written evidence that such insurance is in force.

 

e.                                       Insurance Policies.    If Tenant is the
Insuring Party, insurance required per this ¶16. shall be with companies duly
licensed to transact business in the state where the Premises are located, and
maintaining during the policy term a “General Policyholders Rating” of at least
A- X, or such other minimal rating as may be required by Lender(s) as set forth
in the most current issue of “Best’s Insurance Guide.” Tenant shall not do or
permit to be done anything which shall invalidate the insurance policies
referred to in this ¶16. If Tenant is the Insuring Party, Tenant shall cause to
be delivered to Landlord certified copies of policies of such insurance or
certificates evidencing the existence and amounts of such insurance with the
insureds and loss payable clauses as required by this Lease.  No such policy
shall be cancelable or subject to modification or lapse except after thirty (30)
days prior written notice to Landlord. Tenant shall at least thirty (30) days
prior to the expiration of such policies, furnish Landlord with evidence of
renewals or “insurance binders” evidencing renewal thereof, or Landlord may
order such insurance and charge the cost thereof to Tenant, which amount shall
be payable by Tenant to Landlord upon demand.   If the Insuring Party shall fail
to procure and maintain the insurance required to be carried by the Insuring
Party under this ¶16., the other Party may, but shall not be required to,
procure and maintain the same, but at Tenant’s expense.

 

f.                                         Mutual Waiver.  Notwithstanding
anything to the contrary contained in this Lease, to the extent that this
release and waiver does not invalidate or impair their respective insurance
policies, the parties hereto release each other and their respective agents,
employees, officers, directors, shareholders, successors, assignees and
subtenants from all liability for injury to any person or damage to any property
that is caused by or results from a risk which is actually insured against
pursuant to the provisions of this Lease without regard to the negligence or
willful misconduct of the parties so released. Each party shall use its best
efforts to cause each insurance policy it obtains to provide that the insurer
thereunder waives all right of recovery by way of subrogation as required herein
in connection with any injury or damage covered by the policy. If such insurance
policy cannot be obtained with such waiver of subrogation, or if such waiver of
subrogation is only available at additional cost and the party for whose benefit
the waiver is not obtained does not pay such additional costs after reasonable
notice, then the party obtaining such insurance shall promptly notify the other
party of the inability to obtain insurance coverage with the waiver of
subrogation.

 

DAMAGE AND DESTRUCTION

 

a.                                       Damage - Restoration Required.  In the
event that the Building containing the Premises is damaged by fire or other
casualty which is covered under insurance pursuant to the provisions of ¶16.
above, Landlord shall restore such damage provided that: (i) the destruction of
the Building containing the Premises does not exceed sixty percent (60%) of the
then replacement value of the Building containing the Premises; (ii) the
insurance proceeds are available (inclusive of any deductible amounts) to pay
one hundred percent (100%) of the cost of restoration; and (iii) in the
reasonable judgment of Landlord, the restoration can be completed within two
hundred and seventy (270) days after the date of the damage or casualty under
the laws and regulations of the state, federal, county and municipal authorities
having jurisdiction.   The deductible amount of any insurance coverage for
damage to the Premises shall be paid by Tenant.  If such conditions apply so as
to require Landlord to restore such damage pursuant to this ¶17.a., this Lease
shall continue in full force and effect, unless otherwise agreed to in writing
by Landlord and Tenant. Tenant shall be entitled to a proportionate reduction of
Rent while such restoration takes place, such proportionate reduction to be
based on the extent to which the damage and restoration efforts interfere with
Tenant’s business in the Premises. Tenant’s right to a reduction of Rent
hereunder shall be Tenant’s sole and exclusive remedy in connection with any
such damage.

 

b.                                      Damage - Restoration Not Required. In
the event that the Building containing the Premises is damaged by a fire or
other casualty and Landlord is not required to restore such damage in accordance
with the provisions of ¶17.a. immediately above, Landlord shall have the option
to either (i) repair or restore such damage, with the Lease continuing in full
force and effect, but Rent to be proportionately abated as

 

12

--------------------------------------------------------------------------------


 

provided in ¶17.a. above; or (ii) give notice to Tenant at any time within
thirty (30) days after the occurrence of such damage terminating this Lease as
of a date to be specified in such notice which date shall not be less than
thirty (30) nor more than sixty (60) days after the date on which such notice of
termination is given. In the event of the giving of such notice of termination,
this Lease shall expire and all interest of Tenant in the Premises shall
terminate on the date, so specified in such notice and the Rent, reduced by any
proportionate reduction in Rent as provided for in ¶17.a. above, shall be paid
to the date of such termination. Notwithstanding the foregoing, if Tenant
delivers to Landlord the funds necessary to make up the shortage (or absence) in
insurance proceeds and the restoration can be completed in a two hundred seventy
(270) day period, as reasonably determined by Landlord, and the destruction of
the Building containing the Premises does not exceed sixty percent (60%) of the
then replacement value, Landlord shall restore the Premises as provided in
¶17.a. above.

 

c.                                       End of Term Casualty.   Notwithstanding
the provisions of ¶17.a. and ¶17.b. above, either Landlord or Tenant may
terminate this Lease if the Building containing the Premises is damaged by fire
or other casualty, Landlord’s reasonably estimated cost of restoration of the
Building containing the Premises exceeds ten percent (10%) of the then
replacement value of the Building containing the Premises and such damage or
casualty occurs during the last twelve (12) months of the Term of this Lease (or
the Term of any renewal option, if applicable) by giving the other notice
thereof at any time within thirty (30) days following the occurrence of such
damage or casualty. Such notice shall specify the date of such termination which
date shall not be less than thirty (30) nor more than sixty (60) days following
the date on which such notice of termination is given.  In the event of the
giving of such notice of termination, this Lease shall expire and all interest
of Tenant in the Premises shall terminate on the date so specified in such
notice and the Rent shall be paid to the date of such termination.

 

d.                                      Termination by Tenant.   In the event
that the destruction to the Building containing the Premises cannot be restored
as required herein under applicable laws and regulations within two hundred
seventy (270) days of the damage or casualty, notwithstanding the availability
of insurance proceeds. Tenant shall have the right to terminate this Lease by
giving the Landlord notice thereof within thirty (30) days of date of the
occurrence of such casualty specifying the date of termination which shall not
be less than thirty (30) days nor more than sixty (60) days following the date
on which such notice of termination is given.  In the event of the giving of
such notice of termination, this Lease shall expire and all interest of Tenant
in the Premises shall terminate on the date so specified in such notice and the
Rent, reduced by any proportionate reduction in Rent as provided for in ¶17a.
above, shall be paid to the date of such termination.

 

e.                                       Restoration.  Landlord agrees that, in
any case in which Landlord is required to, or otherwise agrees to restore the
Building containing the Premises, Landlord shall proceed with due diligence to
make all appropriate claims and applications for the proceeds of insurance and
to apply for and obtain all permits necessary for the restoration of the
Building containing the Premises.   Landlord shall use reasonable efforts to
enforce any and all provisions in any mortgage, deed of trust or other
encumbrance on the Building containing the Premises requiring Landlord and
Lender to permit insurance proceeds to be used for restoration.   Landlord shall
restore the Premises at least equal to the condition existing prior to the date
of the damage if permitted by applicable law.   Landlord shall not be required
to restore alterations made by Tenant, Tenant’s improvements, Tenant’s trade
fixtures and Tenant’s personal property, such excluded items being the sole
responsibility of Tenant to restore provided, however, that Landlord shall, to
the extent of available insurance proceeds, restore Tenant Improvements to the
Premises made by Tenant such as interior offices, lab and production
improvements and other like improvements.

 

f.                                         Waiver.  Tenant waives the provisions
of Civil Code § 1932(2) and Civil Code § 1933(4) with respect to any destruction
of the Premises.

 

8.                                       CONDEMNATION

 

a.                                       Definitions.   The following
definitions shall apply: (1) “Condemnation” means (a) the exercise of any
governmental power of eminent domain, whether by legal proceedings or otherwise
by condemnor, or (b) the voluntary sale or transfer by Landlord to any condemnor
either under threat of condemnation or while legal proceedings for condemnation
are proceeding; (2) “Date of Taking” means the date the condemnor has right to
possession of the property being condemned; (3) “Award” means all compensation,
sums or anything of value awarded, paid or received on a total or partial
Condemnation; and (4) “Condemnor” means any public or quasi-public authority, or
private corporation or individual, having power of Condemnation.

 

b.                                      Obligations to be Governed by Lease.  If
during the Term of the Lease there is any taking of all or any part of the
Building containing the Premises, the rights and obligations of the parties
shall be determined strictly pursuant to this Lease. Each party waives the
provisions of Code of Civil Procedure § 1265.130 allowing either party to
petition the Superior Court to terminate this Lease in the event of a partial
condemnation of the Premises.

 

c.                                       Total or Partial Taking. If the
Building containing the Premises are totally taken by Condemnation, this Lease
shall terminate on the Date of Taking. If any portion of the Building containing
the Premises is taken by Condemnation, this Lease shall remain in effect, except
that Tenant can elect to terminate this Lease if the remaining portion of the
Premises is rendered unsuitable for Tenant’s continued use of the Premises. If
Tenant elects to terminate this Lease, Tenant must exercise its right to
terminate by giving notice to Landlord within thirty (30) days after the nature
and extent of the Condemnation have been finally determined. If Tenant elects to
terminate this Lease, Tenant shall also notify Landlord of the date of
termination, which date shall not be earlier than thirty (30) days nor later
than ninety (90) days after Tenant has notified Landlord of its election to
terminate; except that this Lease shall terminate on the

 

13

--------------------------------------------------------------------------------


 

Date of Taking if the Date of Taking falls on a date before the date of
termination as designated by Tenant. If any portion of the Premises is taken by
Condemnation and this Lease remains in full force and effect, on the Date of
Taking the Base Rent shall be reduced by an amount in the same ratio as the
total number of square feet in the Premises taken bears to the total number of
square feet in the Premises immediately before the Date of Taking. Any Award for
the taking of all or any part of the Premises under the power of eminent domain
or any payment made under threat of the exercise of such power shall be the
property of Landlord, whether such Award shall be made as compensation for
diminution in value of the leasehold or for the taking of the fee, or as
severance damages; provided, however, that Tenant shall be entitled to any
compensation separately awarded to Tenant for Tenant’s relocation expenses
and/or loss of Tenant’s trade fixtures.

 

19.                                 ASSIGNMENT OR SUBLEASE

 

a.                                       Tenant shall not assign or encumber its
interest in this Lease or the Premises or sublease all or any part of the
Premises or allow any other person or entity (except Tenant’s authorized
representatives, employees, invitees or guests) to occupy or use all or any part
of the Premises without first obtaining Landlord’s consent, which consent shall
not be unreasonably withheld. Any assignment, encumbrance or sublease without
Landlord’s prior written consent shall be voidable and at Landlord’s election,
shall constitute a default. If Tenant is a partnership, a withdrawal or change,
voluntary, involuntary or by operation of law of any partner, or the dissolution
of the partnership, shall be deemed a voluntary assignment. If Tenant consists
of more than one person, a purported assignment, voluntary or involuntary or by
operation of law from one person to the other shall be deemed a voluntary
assignment. If Tenant is a corporation, any dissolution, merger, consolidation
or other reorganization of Tenant, or sale or other transfer of a controlling
percentage of the capital stock of Tenant, or the sale of at least fifty percent
(50%) of the value of the assets of Tenant shall be deemed a voluntary
assignment. Notwithstanding the sentence immediately above, if the Tenant is a
corporation, the Tenant shall be entitled to assign this Lease without
Landlord’s prior written consent in the event of a reorganization of Tenant
through the sale of all or a portion of Tenant’s Capital Stock by Initial Public
Offering (such event shall be referred to as a transfer to a “Permitted
Transferee”). In connection with any assignment, Landlord shall be entitled to
require an increase in the Security Deposit to the extent that such increase
should be commercially reasonable in Landlord’s discretion given the financial
condition of Tenant and the assignee following such event. In connection with
any Sublease, Landlord shall be entitled to hold any Security Deposit paid by
Sublessee to Sublessor, which Security Deposit shall be held by Landlord in
accordance with the provisions of the Sublease. Tenant shall give Landlord at
least sixty (60) days prior written notice of any intended transfer to a
Permitted Transferee and in connection with such transfer shall provide to
Landlord copies of any documents or other information as Landlord may reasonably
request. Unless otherwise expressly agreed in writing by Landlord, no assignment
shall relieve Tenant of any of its obligations pursuant to this Lease.

 

In the event of a sublease all Sublease Rent received by Tenant in excess of the
Rent payable by Tenant to Landlord under this Lease applicable to the portion of
the Premises subleased shall be deemed the “Bonus Amount”, after deducting
therefrom the “Subleasing Costs” which shall include (i) commercially reasonable
brokerage commissions, (ii) tenant improvements made at the request of a
subtenant and (iii) attorneys’ fees incurred by Tenant in negotiating and
documenting the sublease not to exceed One Thousand Dollars ($1,000.00) per
request, which Subleasing Costs shall be amortized over the Term of the Sublease
for the purpose of determining the Bonus Amount. Fifty percent (50%) of the
Bonus Amount shall be promptly paid to Landlord following receipt by Tenant. If
the Subleasing Costs are not known at the commencement of the sublease, the 50%
of Bonus Amount due Landlord will be computed without deduction of Subleasing
Costs and promptly paid to Landlord. Once the Subleasing Costs are presented to
and verified by Landlord, the Bonus Amount paid by Tenant to date will be
adjusted and Landlord shall give Tenant a credit against the next payment(s) due
to Landlord from Tenant. The term “Sublease Rent” as used herein shall include
any consideration of any kind received by Tenant from or on behalf of any
subtenant, if the sums are related in any manner to the Premises, including,
without limitation Rent, operating expense payments, bonus money and payments
for the purchase of or usage of Tenant’s furniture, fixtures, inventory,
equipment, accounts, goodwill, general intangibles and other assets.  Each
sublease approved by Landlord shall stand alone as to the computation of the
Bonus Amount

 

In the event of an assignment all Transfer Payments received by Tenant shall be
deemed the “Bonus Amount”, after deducting therefrom the “Assignment Costs”
which shall include (i) commercially reasonable brokerage commissions and (ii)
attorneys’ fees incurred by Tenant in negotiating and documenting the assignment
not to exceed One Thousand Dollars ($1,000.00) per request. Seventy-five percent
(75%) of the Bonus Amount shall be promptly paid to Landlord following receipt
by Tenant. If the Assignment Costs are not known at the commencement of the
Assignment, the 75% of Bonus Amount due Landlord will be computed without
deduction of Assignment Costs and promptly paid to Landlord. Once the Assignment
Costs are presented to and verified by Landlord, the Bonus Amount paid by Tenant
to date will be adjusted and Landlord shall give Tenant a credit against the
next payment(s) due to Landlord from Tenant. The term “Transfer Payments” as
used herein shall include any consideration of any kind received by Tenant from
or on behalf of any assignee, if the sums are related in any manner to the
Premises, including, without limitation assignment consideration, Rent,
operating expense payments, bonus money and payments for the purchase of or
usage of Tenant’s furniture, fixtures, inventory, equipment, accounts, goodwill,
general intangibles and other assets.

 

If Tenant requests Landlord to consent to a proposed assignment or subletting,
Tenant shall pay to Landlord, whether or not consent is ultimately given, an
amount equal to Landlord’s reasonable attorneys’ fees and costs incurred in
connection with such request. Each request for consent to an assignment or
subletting shall be in writing, and shall be accompanied by information as may
be relevant to Landlord’s

 

14

--------------------------------------------------------------------------------


 

determination as to the financial and operational responsibility and stability
of the proposed assignee or sublessee and the appropriateness of the proposed
use by such assignee or sublessee. Such information shall include a summary of
the proposed use of, and any proposed modifications to, the Premises. Tenant
shall provide Landlord with such other or additional information and/or
documentation as may reasonably be requested by Landlord. Tenant shall, upon
completion of any assignment or subletting of all or any portion of the
Premises, immediately and irrevocably assign to Landlord as security for
Tenant’s obligations under the Lease, all Sublease Rent and/or Transfer Payments
from any such subletting or assignment. Landlord, as assignee and attorney in
fact for Tenant, shall have the right to collect all rent and other revenues
collectable pursuant to any such sublet or assignment and apply such rent and
other revenues towards Tenant’s obligations under the Lease.

 

b.             No interest of Tenant in this Lease shall be assignable by
involuntary assignment through operation of law (including without limitation
the transfer of this Lease by testacy or intestacy).  Each of the following acts
shall be considered an involuntary assignment: (a) if Tenant is or becomes
bankrupt or insolvent, makes an assignment for the benefit of creditors, or
institutes proceedings under the Bankruptcy Act in which Tenant is the bankrupt;
or if Tenant is a partnership or consists of more than one person or entity, if
any partner of the partnership or other person or entity is or becomes bankrupt
or insolvent, or makes an assignment for the benefit of creditors; or (b) if a
writ of attachment or execution is levied on this Lease; or (c) if in any
proceeding or action to which Tenant is a party, a receiver is appointed with
authority to take possession of the Premises. An involuntary assignment shall
constitute a default by Tenant and Landlord shall have the right to elect to
terminate this Lease, in which case this Lease shall not be treated as an asset
of Tenant.

 

c.             Notwithstanding any provision to this Lease to the contrary, in
any event where Landlord’s consent is required for assignment or sublease,
Landlord may, at its option, elect to terminate the Lease instead of approving
the requested assignment or sublease. Should Landlord so elect to terminate this
Lease, all of the obligations of the parties thereunder shall terminate on the
later of sixty (60) days following Landlord’s notice to Tenant of its election
hereunder, or the effective date of the proposed assignment or subletting sought
by the Tenant, but in no event later than one hundred twenty (120) days
following the date of Landlord’s election under this ¶19.c.  At the time of
termination, all obligations of both parties hereunder shall terminate as to
obligations thereafter accruing except as otherwise expressly provided in this
Lease.

 

DEFAULT. The occurrence of any of the following shall constitute a default by
Tenant: (a) a failure of Tenant to pay Rent within ten (10) days of its due date
or a failure of Tenant to pay Operating Expenses and all other charges within
ten (10) days of Tenant’s receipt of Landlord’s billing for same; (b)
abandonment of the Premises; or (c) failure to timely perform any other
provision of this Lease where such failure continues for a period in excess of
thirty days following notice of such failure, provided however, that if the
nature of such failure is such that it cannot reasonably be cured within thirty
days, then Tenant shall not be in default if Tenant commences to cure such
failure within thirty days and thereafter diligently prosecutes the cure to
completion. Tenant shall give written notice to Landlord of any default by
Landlord of its obligations pursuant to this Lease asserted by Tenant (with a
copy of such notice to any lender (“Lender”) against the Premises). Landlord and
Landlord’s Lender shall be afforded a reasonable opportunity to cure any claimed
default by Landlord and Landlord shall not be considered in default so long as
Landlord (or Landlord’s Lender) commences such cure within a reasonable period
of time and thereafter, continues to attempt to complete such cure. Landlord,
from time to time, shall provide Tenant with the name and address of its Lender.

 

LANDLORD’S REMEDIES. Landlord shall have the following remedies if Tenant is in
default. (These remedies are not exclusive; they are cumulative and in addition
to any remedies now or later allowed by law):

 

a.             Landlord may continue this Lease in full force and effect, and
this Lease will continue in effect so long as Landlord does not terminate
Tenant’s right to possession, and Landlord shall have the right to collect Rent
when due.  During the period Tenant is in default, Landlord can enter the
Premises and relet the Premises, or any part of the Premises, to third parties
for Tenant’s account.  Tenant shall be liable immediately to Landlord for all
costs Landlord incurs in reletting the Premises, including without limitation,
brokers’ commissions, expenses of remodeling the Premises required by the
reletting, and like costs. Reletting can be for a period shorter or longer than
the remaining Term of this Lease. Tenant shall pay to Landlord the Rent due
under this Lease on the dates the Rent is due, less the Rent Landlord receives
from any reletting.  No act by Landlord allowed by this ¶21.a. shall terminate
this Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease.  After Tenant’s default and for so long as Landlord does
not terminate Tenant’s right to possession of the Premises, if Tenant obtains
Landlord’s consent, Tenant shall have the right to assign or sublet its interest
in this Lease, but Tenant shall not be released from liability. Landlord’s
consent to such a proposed assignment or subletting shall not be unreasonably
withheld.  If Landlord elects to relet the Premises as provided in this ¶21.a.,
Rent that Landlord receives from reletting shall be applied to the payment of:
first, any indebtedness from Tenant to Landlord other than Rent due from Tenant;
second, all costs, including for maintenance incurred by Landlord in reletting;
and third, Rent due and unpaid under this Lease.  After deducting the payments
referred to in this ¶21.a., any sum remaining from the Rent Landlord receives
from reletting shall be held by Landlord and applied in payment of future Rent
as Rent becomes due under this Lease. In no event shall Tenant be entitled to
any excess Rent received by Landlord.  If, on the date Rent is due under this
Lease, the Rent received from the reletting is less than the Rent due on that
date. Tenant shall pay to Landlord, in addition to the remaining Rent due, all
costs including for maintenance Landlord incurred in reletting that remain after
applying the Rent received from the reletting as provided in this ¶21.a.; and

 

b.             Landlord may terminate Tenant’s right to possession of the
Premises at any time.  No act by Landlord other than giving express written
notice thereof to Tenant shall terminate this Lease.  Acts of maintenance,
efforts to relet the Premises, or the appointment of a receiver on Landlord’s
initiative to

 

15

--------------------------------------------------------------------------------


 

protect Landlord’s interest under this Lease shall not constitute a termination
of Tenant’s right to possession. Upon termination of Tenant’s right to
possession, Landlord has the right to recover from Tenant: (1) the Worth of the
unpaid Rent that had been earned at the time of termination of Tenant’s right to
possession; (2) the Worth of the amount by which the unpaid Rent that would have
been earned after the date of termination until the time of award exceeds the
amount of the loss of Rent that Tenant proves could have been reasonably
avoided; (3) the Worth of the amount of the unpaid Rent that would have been
earned after the award throughout the remaining Term of the Lease to the extent
such unpaid Rent exceeds the amount of the loss of Rent that Tenant proves could
have been reasonably avoided; and (4) any other amount, including but not
limited to, reasonable expenses incurred to relet the Premises, court costs,
attorneys’ fees and collection costs necessary to compensate Landlord for all
detriment caused by Tenant’s default. The “Worth”, as used above in (1) and (2)
in this ¶21.b. is to be computed by allowing interest at the lesser of 18
percent per annum or the maximum legal interest rate permitted by law. The
“Worth”, as used above in (3) in this ¶21.b., is to be computed by discounting
the amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of the award, plus one percent (1%).

 

22.           ENTRY OF PREMISES.  Landlord and/or its authorized representatives
shall have the right after twenty-four (24) hour prior notice except for
emergencies to enter the Premises at all reasonable times for any of the
following purposes: (a) to determine whether the Premises are in good condition
and whether Tenant is complying with its obligations under this Lease; (b) to do
any necessary maintenance and to make any restoration to the Premises that
Landlord has the right or obligation to perform; (c) to post “for sale” signs at
any time during the Term, or to post “for rent” or “for lease” signs during the
last one hundred eighty (180) days of the Term or during any period while Tenant
is in default; (d) to show the Premises to prospective brokers, agents, buyers,
tenants or persons interested in leasing or purchasing the Premises, at any time
during the Term: or (e) to repair, maintain or improve the Premises and to erect
scaffolding and protective barricades around and about the Premises but not so
as to prevent entry to the Premises or to unreasonably interfere with Tenant’s
use of the Premises and to do any other act or thing necessary for the safety or
preservation of the Premises.  Landlord shall not be liable in any manner for
any inconvenience, disturbance, loss of business, nuisance or other damage
arising out of Landlord’s entry onto the Premises as provided in this ¶22. 
Tenant shall not be entitled to an abatement or reduction of Rent if Landlord
exercises any rights reserved in this ¶22.  Landlord shall conduct its
activities on the Premises as provided herein in a commercially reasonable
manner that will lessen the inconvenience, annoyance or disturbance to Tenant.

 

23.           SUBORDINATION.

 

a.             Automatic Subordination.  Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or Landlord’s Lender, this Lease shall be
subject and subordinate at all times to (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Premises, (ii)
the lien of any mortgage or deed of trust which may now exist or hereafter be
executed affecting the Premises, and (iii) the lien of any mortgage or deed of
trust which may hereafter be executed in any amount for which the Premises,
ground leases or underlying leases, or Landlord’s interest or estate in any of
said items is specified as security.  In the event that any ground lease or
underlying lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest (including without limitation to Lender) to Landlord
(“Successor”).  In connection with any such termination of a ground lease or
underlying lease or any foreclosure or conveyance in lieu of foreclosure made in
connection with any mortgage or deed of trust, then so long as Tenant is not in
default after all applicable notice and cure periods pursuant to this Lease,
Tenant shall not be disturbed in its possession of the Premises or in the
enjoyment of its rights pursuant to this Lease during the Term of this Lease or
any extension or renewal thereof.   Notwithstanding any subordination of this
Lease to the lien of any mortgage or deed of trust, the Lender, at any time
shall be entitled to subordinate the lien of its mortgage or deed of trust to
this Lease by filing a notice of subordination in the County in which the
Premises are located, and Lender shall agree in connection with any such filing,
that Tenant shall not be disturbed in its possession of the Premises so long as
Tenant is not in default pursuant to this Lease.  In connection with any such
filing, Tenant shall be obligated to attorn to and to become a Tenant of any
Successor.

 

b.             Additional Subordination.  From time to time at the request of
Landlord, Tenant covenants and agrees to execute and deliver within ten (10)
days following the date of written request from Landlord, documents evidencing
the priority or subordination of this Lease with respect to any ground lease or
underlying lease or the lien of any mortgage or deed of trust in connection with
the Premises. Any and all such documents shall be in such form as is reasonably
acceptable to the Lender(s).  Any subordination agreement so requested by
Landlord shall provide for Tenant to attorn to the Successor and shall further
provide that Tenant shall not be disturbed in its possession of the Premises or
in the enjoyment of its rights pursuant to this Lease so long as Tenant is not
in default after all applicable notice and cure periods with respect to its
obligations pursuant to the Lease.  Any such Subordination, Non-disturbance and
Attornment Agreement shall be recorded in the official records of the office of
the County Recorder in the County in which the Premises is located.

 

c.             Notice from Lender.  Tenant shall be entitled to rely upon any
notice given by a Lender in connection with the Premises requesting that Tenant
make all future Rent payments to such Lender, and Tenant shall not be liable to
Landlord for any payment made to such Lender in accordance with such notice.
Notwithstanding any provision to the contrary of this Lease, a Successor shall
not be (i) obligated to recognize the payment of Rent for a period of more than
one month in advance; (ii) responsible for liabilities accrued pursuant to this
Lease prior to the date (“Succession Date”) upon which the Successor becomes the
“Landlord” hereunder;  (iii) responsible to cure defaults of the Landlord
pursuant to this Lease existing as of the Succession Date, except for defaults
of a continuing nature of which Successor received notice (as provided in
Paragraph 20) and in respect of which Tenant afforded Successor a

 

16

--------------------------------------------------------------------------------


 

reasonable cure period following such notice; (iv) responsible for any Security
Deposit delivered by Tenant pursuant to this Lease not actually received by the
Successor; or (v) bound by any execution, modification, termination or extension
of this Lease or any grant of a purchase option or right of first refusal or any
other action taken by the Landlord pursuant to this Lease, except in accordance
with the provisions of an assignment of leases executed by Landlord in favor of
a Lender.

 

24.           ESTOPPEL CERTIFICATE; TENANT FINANCIAL STATEMENTS.  Tenant, at any
time and from time to time. upon not less than ten (10) days written notice from
Landlord, will execute, acknowledge and deliver to Landlord and, at Landlord’s
request, to any existing or prospective purchaser, ground lessor or mortgagee of
any part of the Premises, a certificate of Tenant stating: (a) that Tenant has
accepted the Premises (or, if Tenant has not done so, Tenant has not accepted
the Premises and specifying the reasons therefor); (b) the Commencement and
Expiration Dates of this Lease; (c) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that same is in full
force and effect as modified and stating the modifications); (d) whether or not
to the best of Tenant’s knowledge there are then existing any defenses against
the enforcement of any of the obligations of Tenant under this Lease (and, if
so, specifying same); (e) whether or not to the best of Tenant’s knowledge there
are then existing any defaults by Landlord in the performance of its obligations
under this Lease (and, if so, specifying same); (f) the dates, if any, to which
the Rent and other charges under this Lease have been paid; (g) whether or not
there are Rent increases during the Lease Term and if so the amount of same; (h)
whether or not the Lease contains any options or rights of first offer or first
refusal; (i) the amount of any Security Deposit or other sums due Tenant; (j)
the current notice address for Tenant; and (k) any other information that may
reasonably be required by any of such persons.  It is intended that any such
certificate of Tenant delivered pursuant to this ¶24. may be relied upon by
Landlord and any existing or prospective purchaser, ground lessor or mortgagee
of the Building containing the Premises.  Tenant agrees, at any lime upon
request by Landlord, to deliver to Landlord the most recent financial statements
of Tenant with an opinion from a certified public accountant, if available,
including a balance sheet and profit and loss statement for the most recent
prior three years, all prepared in accordance with generally accepted accounting
principles consistently applied.  Landlord agrees to hold such financial
statements confidential and to share them only with prospective lenders and
purchasers of the Premises.  Other than for prospective lenders and purchasers,
Landlord shall not request financial statements more often than twice in any
calendar year.

 

25.           WAIVER.  No delay or omission in the exercise of any right or
remedy by Landlord shall impair such right or remedy or be construed as a
waiver.  No act or conduct of Landlord, including without limitation, acceptance
of the keys to the Premises, shall constitute an acceptance of the surrender of
the Premises by Tenant before the expiration of the Term. Only written notice
from Landlord to Tenant shall constitute acceptance of the surrender of the
Premises and accomplish termination of the Lease. Landlord’s consent to or
approval of any act by Tenant requiring Landlord’s consent or approval shall not
be deemed to waive or render unnecessary Landlord’s consent to or approval of
any subsequent act by Tenant.  Any waiver by Landlord of any Default must be in
writing and shall not be a waiver of any other Default concerning the same or
any other provision of the Lease.

 

26.           SURRENDER OF PREMISES.  Upon expiration of the Term, Tenant shall
surrender to Landlord the Premises and all tenant improvements and alterations
in the same condition as existed at the Commencement Date, except for ordinary
wear and tear and alterations which Tenant has the right or is obligated to
remove under the provisions of ¶14. herein.  Tenant shall remove all personal
property including, without limitation, all wallpaper, paneling and other
decorative improvements or fixtures and shall perform all restoration made
necessary by the removal of any alterations or Tenant’s personal property before
the expiration of the Term, including, for example, restoring all wall surfaces
to their condition as of the Commencement Date.  In any event, Tenant shall
cause the following to be done prior to the expiration or the sooner termination
of this Lease: (i) all interior walls shall be painted or cleaned so that they
appear freshly painted; (ii) all tiled floors shall be cleaned and waxed; (iii)
all carpets shall be cleaned and shampooed; (iv) all broken, marred, stained or
nonconforming acoustical ceiling tile shall be replaced; (v) all exterior and
interior windows shall be washed; (vi) the HVAC system shall be serviced by a
reputable and licensed service firm and left in good operating condition and
repair as so certified by such firm; and (vii) the plumbing and electrical
systems and lighting shall be placed in good order and repair (including
replacement of any burned out, discolored or broken light bulbs, ballasts, or
lenses).  Landlord can elect to retain or dispose of in any manner Tenant’s
personal property not removed from the Premises by Tenant prior to the
expiration of the Term.  Tenant waives all claims against Landlord for any
damage to Tenant resulting from Landlord’s retention or disposition of Tenant’s
personal property.  Tenant shall be liable to Landlord for Landlord’s cost for
storage, removal and disposal of Tenant’s personal property.

 

27.           HOLDOVER.  If Tenant with Landlord’s consent remains in possession
of the Premises after expiration of the Term or after the date in any notice
given by Landlord to Tenant terminating this Lease, such possession by Tenant
shall be deemed to be a month to month tenancy cancelable by either party on
thirty (30) days written notice given at any time by either party and all
provisions of this Lease, except those pertaining to Term, renewal options and
Base Rent, shall apply and Tenant shall thereafter pay monthly Base Rent
computed on a per-month basis, for each month or part thereof (without reduction
for any partial month) that Tenant remains in possession, in an amount equal to
one hundred fifty percent (150%) of the Base Rent that was in effect for the
last full calendar month immediately preceding expiration of the Term.

 

If Tenant holds over after the expiration or earlier termination of the Term
hereof, without the consent of Landlord, Tenant shall become a Tenant at
sufferance only with a continuing obligation to pay Rent provided that the Base
Rent shall be one hundred fifty percent (150%) of the Base Rent that was in
effect for the last full calendar month immediately preceding expiration of the
Term for the first thirty (30) days of such holdover, and two hundred percent
(200%) of such Base Rent thereafter during the pendency of such holdover.
Acceptance by Landlord of Rent after expiration or earlier termination of the
Term shall not constitute a consent to a holdover hereunder or result in a
renewal. The foregoing provisions of this ¶27. are in addition to and do not
affect Landlord’s right of re-entry or any rights of Landlord hereunder or as
otherwise provided by law. If Tenant fails to surrender the Premises upon the
expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability arising out of
such failure, including without limitation, any claim made

 

17

--------------------------------------------------------------------------------


 

by any succeeding tenant founded on or resulting from such failure to surrender.
No provision of this ¶27. shall be construed as implied consent by Landlord to
any holding over by Tenant. Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon expiration or other termination of this Lease. The provisions of this
¶27. shall not be considered to limit or constitute a waiver of any other rights
or remedies of Landlord provided in this Lease or at law.

 

28.           NOTICES.  All notices, demands, or other communications required
or contemplated under this Lease, including any notice delivered to Tenant by
the Lender, shall be in writing and shall be deemed to have been duly given 48
hours from the time of mailing if mailed by registered or certified mail, return
receipt requested, postage prepaid, or 24 hours from the time of shipping by
overnight carrier, or the actual time of delivery if delivered by personal
service to the parties at the addresses specified in ¶1.  Either Tenant or
Landlord may change the address to which notices are to be given to such party
hereunder by giving written notice of such change of address to the other in
accordance with the notice provisions hereof.

 

29.           TENANT IMPROVEMENTS.  Landlord shall deliver the Premises to
Tenant in its “as is” condition as of the Commencement Date. Within a reasonable
period of time following the mutual execution of this Lease, Landlord shall
perform the repairs to the Premises as set forth in Tenant’s Estimate of Repair
Costs attached hereto as Exhibit D. Within thirty (30) days of Landlord’s
billing, Tenant shall reimburse Landlord for the cost, if any, of said repairs
in excess of $65,377.00.

 

30.           FIRST RIGHT TO NEGOTIATE ON AVAILABLE EXPANSION SPACE. Tenant
shall have the First Right to Negotiate on any space that becomes vacant and
available in the Building in which the Premises is located which is not subject
to any then existing renewal, expansion or extension rights of other tenant(s)
in the Project (the “Available Expansion Space”) at any time during the initial
Term of the Lease. Should Landlord receive either a proposal to lease or a
request for proposal on behalf of a prospective tenant for all or part of the
Available Expansion Space (the “Offered Space”), Landlord will so notify
Tenant.  If Tenant wishes to lease the Offered Space, Tenant shall so notify
Landlord in writing within five (5) business days and diligently proceed with
negotiations on the Offered Space.  If the negotiations do not result in Tenant
and Landlord executing a letter of intent for the Offered Space within ten (10)
days of Tenant’s notice to Landlord or if Tenant and Landlord do not execute a
lease for the Offered Space within thirty (30) days of Tenant’s notice to
Landlord, Tenant’s First Right to Negotiate on the Offered Space shall
terminate.

 

31.           MISCELLANEOUS PROVISIONS.

 

a.             Time of Essence.  Time is of the essence of each provision of
this Lease.

 

b.             Successor. This Lease shall be binding on and inure to the
benefit of the parties and their successors, except as provided in ¶19.

 

c.             Landlord’s Consent. Any consent required by Landlord under this
Lease must be granted in writing and may be withheld or conditioned by Landlord
in its sole and absolute discretion unless otherwise provided.

 

d.             Personal Rights. Notwithstanding any other provision(s) of this
Lease to the contrary, any provisions of this Lease providing for the renewal,
extension or early termination of the Lease and/or for the expansion of the
Premises (to include without limitation rights to negotiate, rights of first
refusal, etc.) shall be (i) personal to the original Tenant and shall not be
assignable or otherwise transferable other than to a Permitted Transferee
(either voluntarily or involuntarily) to any third party for any reason
whatsoever, and (ii) conditioned upon Tenant not then being in default under
this Lease.

 

e.             Commissions. Each party represents that it has not had dealings
with any real estate broker, finder or other person with respect to this Lease
in any manner, except for the Broker(s) identified in ¶1., who shall be
compensated by Landlord in accordance with the separate agreement between
Landlord and the Broker(s).

 

f.              Other Charges; Legal Fees.  If Landlord becomes a party to any
litigation concerning this Lease or the Premises by reason of any act or
omission of Tenant or Tenant’s authorized representatives, Tenant shall be
liable to Landlord for reasonable attorneys’ fees and court costs incurred by
Landlord in the litigation. Should the court render a decision which is
thereafter appealed by any party thereto Tenant shall be liable to Landlord for
reasonable attorneys’ fees and court costs incurred by Landlord in connection
with such appeal.

 

If either party commences any litigation against the other party or files an
appeal of a decision arising out of or in connection with the Lease, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys’ fees and costs of suit. If Landlord employs a collection agency to
recover delinquent charges, Tenant agrees to pay all collection agency and
attorneys’ fees charged to Landlord in addition to Rent, late charges, interest
and other sums payable under this Lease.

 

g.             Landlord’s Successors. In the event of a sale or conveyance by
Landlord of the Building containing the Premises, the same shall operate to
release Landlord from any liability under this Lease, including as to any
Security Deposit to the extent transferred to Landlord’s successor-in-interest,
and in such event Landlord’s successor in interest shall be solely responsible
for all obligations of Landlord under this Lease.

 

h.             Interpretation. This Lease shall be construed and interpreted in
accordance with the laws of the state in which the Premises are located. This
Lease constitutes the entire agreement between the parties with respect to the
Premises, except for such guarantees or modifications as may be executed in
writing by the parties from lime to time. When required by the context of this
Lease, the singular shall include the

 

18

--------------------------------------------------------------------------------


 

plural, and the masculine shall include the feminine and/or neuter. “Party”
shall mean Landlord of Tenant If more than one person or entity constitutes
Landlord or Tenant, the obligations imposed upon that party shall be joint and
several. The enforceability, invalidity or illegality of any provision shall not
render the other provisions unenforceable, invalid or illegal.

 

i.              Auctions.  Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises without first
having obtained Landlord’s prior written consent. Notwithstanding anything to
the contrary in this Lease, Landlord shall not be obligated to exercise any
standard of reasonableness in determining whether to grant such consent.

 

j.              Quiet Possession.  Upon payment by Tenant of the Rent for the
Premises and the observance and performance of all of the covenants, conditions
and provisions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet possession of the Premises for the entire Term hereof
subject to all of the provisions of this Lease.

 

k.             Conflict.  Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

l.              Offer. Preparation of this Lease by Landlord or Landlord’s agent
and submission of same to Tenant shall not be deemed an offer to lease to
Tenant. This Lease is not intended to be binding until executed by all Parties
hereto.

 

m.            Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. The parties shall amend
this Lease from time to time to reflect any adjustments that are made to the
Base Rent or other Rent payable under this Lease. As long as they do not
materially change Tenant’s obligations hereunder, Tenant agrees to make
reasonable non-monetary modifications to this Lease as may be reasonably
required by Lender(s) in connection with the obtaining of normal financing or
refinancing of the property of which the Premises are a part.

 

n.             Construction. The Landlord and Tenant acknowledge that each has
had its counsel review this Lease, and hereby agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or in
any amendments or exhibits hereto.

 

o.             Captions. Article, section and paragraph captions are not a part
hereof.

 

p.             Exhibits. For reference purposes the Exhibits are listed below:

 

Exhibit A: The Premises

Exhibit B: Business Park

Exhibit C: Rules and Regulations

Exhibit D: Tenant’s Estimate of Repair Costs

 

Limar Realty Corp. #30, a California corporation

Equator Technologies, Inc., a Delaware corporation

 

 

 

By:

/s/ Theodore H. Kruttschnitt

 

By:

/s/ Brian T. McGee

 

 

 

 

 

 

 

Name:

Theodore H. Kruttschnitt

 

Name:

Brian T. McGee

 

 

 

 

 

 

 

Title:

President

 

Title:

CFO

 

 

 

 

 

 

 

Date:

7/25/11

 

Date:

25 July 2001

 

 

--------------------------------------------------------------------------------


 

 

This Exhibit A is attached to and made a part of that certain Lease (the
“Lease”) dated March 19, 2001, by and between Limar Realty Corp. #30 as Landlord
and Equator Technologies, Inc. as Tenant.

 

1300 White Oaks Avenue

Campbell, California

 

FIRST FLOOR

 

[g126141ki03i001.gif]

 

SECOND FLOOR

 

[g126141ki03i002.gif]

 

--------------------------------------------------------------------------------


 

This Exhibit B is attached to and made a part of that certain Lease (the
“Lease”) dated March 19. 2001, by and bet Limar Realty Corp. #30 as Landlord and
Equator Technologies, Inc. as Tenant.

 

1300 White Oaks Avenue

Campbell, California

 

[g126141ki03i003.gif]

 

--------------------------------------------------------------------------------


 

Legal description

 

All that certain Real Property in the City of Campbell, County of Santa Clara,
State of California, described as follows:

 

PARCEL NO. 1:

 

Beginning at a 1 inch pipe at the Northwest corner of that certain 80 foot strip
of land conveyed by Jessie L. Lewis to A. G. Peterson by Deed recorded in Volume
287 of Official Records, Page 247, said point of beginning being the Northeast
corner of that certain tract of land conveyed by Jessie L. Lewis to Anna R.
Toepfer by Deed recorded April 22, 1932 in Vol. 614 of Official Records, Page
79, and running thence from said point of beginning, along the West line of said
80 foot strip of land South 216.00 feet to a 1/2 inch pipe; thence West 322.31
feet to a point in the center line of an irrigation ditch on the Westerly line
of said tract of land so conveyed to Anna R. Toepfer above referred to; thence
along said West line North 30 deg. 11’ East 249 88 feet to a 1 inch pipe at the
Northeast corner of said land so conveyed to Anna R. Toepfer; thence along the
North line of land so conveyed to Anna R. Toepfer, East 196.70 feet to the point
of beginning and being a portion of Lots 4 and 3, as shown upon the Map of the
Redding Farm Tract, which said Map was recorded September 28, 1891 in the Office
of the County Recorder of the County of Santa Clara, State of California in
Volume “E” of Maps, at Page 115.

 

Excepting therefrom so much thereof described as follows:

 

All of that Parcel of Land described in the Deed to Quintilio Quintarelli, et
ux, recorded on October 13, 1954 in Volume 2980, at page 644, Official Records
of Santa Clara County, which lies westerly of the following described line:

 

Beginning for reference at the Southeasterly corner of that Parcel of Land
described in the Deed to Charles Ferroni, at alias, dated on December 4, 1959 in
Volume 4628 at Page 700, Official Records of Santa Clara County; thence along
the Southerly line of last said parcel North 88 deg. 55’ l7” West 335.52 feet to
the True Point of Commencement; thence South 23 deg. 09’ 48” West 96.17 feet to
the general Easterly line of that right of way now known as White Oaks Avenue.
conveyed in the Deed to Santa Clara County, recorded on April 18, 1924 in Volume
79, at Page 448 Official Records of Santa Clara County; thence along last said
line South 10 deg. 29’ 24” West 102.35 feet and South 32 deg. 08’ 24” West 35.97
feet to the Southerly line of said Quintarelli Parcel.

 

Also excepting therefrom that portion thereof as conveyed to the City of
Campbell, a municipal corporation by Deed recorded September 18, 1998 as
Instrument No. 14399524, of Official Records and being more particularly
described as follows:

 

Beginning at the Northeast corner of that Parcel of Land granted to the State of
California by that certain Grant Deed recorded March 5, 1970 in Book 8849, Page
221 of the Official Records of Santa Clara County; thence from said point of
beginning along the easterly line of said land of the State of California South
22 deg. 32’ 20” West 96.17 feet and South 09 deg. 51’ 56” West 2.76 feet; thence
leaving said easterly line. North 25 deg. 47’ 55” East to the easterly extension
of the northerly line of said lands of the State of California; thence along
last said line, North 89 deg. 32’ 45” West 6.89 feet to the said point of
beginning of this description.

 

PARCEL NO. 2:

 

Beginning at a point in the Northerly line of Lot 3, as shown upon the Map
hereinafter referred to; at the Northwest corner of that certain 9 acre tract of
land conveyed by Katie Hamilton to Antonio Catarina, by Deed dated February 18,
1935 and recorded March 18, 1935 in Book 721 of Official Records, at Page 392,
in the Office of the County Recorder of the County of Santa Clara, State of
California; thence from said point of beginning. South along the Westerly line
of said 9 acre tract so conveyed by Katie Hamilton to Antonio Catarina, a
distance of 265.205 feet; thence East and parallel to said Northerly line of
said lot 3, at shown on the Map hereinafter referred to, 164.25 feet to the
Easterly line of that certain Parcel of land conveyed by Anna C. Jolls to Adela
Le Bord, by Deed

 

--------------------------------------------------------------------------------


 

 

This Exhibit A is attached to and made a part of that certain Lease (the
“Lease”) dated March 19. 2001, by and between Limar Realty Corp. #30 as Landlord
and Equator Technologies, Inc. as Tenant.

 

dated February 11, 1946 and recorded February 21, 1946 in Book 1333 of Official
Records, at Page 92, County of Santa Clara, State of California; thence
Northerly along said Easterly line, said line being the center line of a 40 foot
right of way hereinafter described, 265.205 feet to the said Northerly line of
said Lot 3; thence West along said Northerly line 164.25 feet to the point of
beginning and being a portion of Lot 3. as shown on the Map entitled, “Redding
Farm Tract, being a part of the South 1/2 of the Northwest 1/4 of Section 2, T.
8 S.R. 1 w.”, which Map was filed for record in the Office of the Recorder of
the County of Santa Clara, State of California on September 28, 1891 in Book of
the County of Santa Clara, State of California on September 28, 1891 in Book “E”
of Maps, at Page 115.

 

Excepting therefrom so much thereof described as follows:

 

Beginning at a point on the westerly line of that certain 9.0 acre tract of land
conveyed by Katie Hamilton to Antonio Catarina by Deed dated February 18, 1935
and recorded March l8, 1935 in Book 721 of Official Records, Page 392, Santa
Clara County Records, distant Southerly thereon 215.205 feet from the
intersection with the Northerly line of Lot 3, as said Northerly line is shown
on the Map hereinafter referred to; running thence Southerly along said westerly
line of the 9.0 acre tract of land 50.0 feet; thence Easterly and parallel to
said Northerly line of Lot 3, a distance of 164.25 feet to a point on the
Easterly line of that certain trace of land conveyed by Anna G. Jolls to Adela
Le Bord, by Deed dated February 11. 1946 and recorded February 21, 1946 in Book
1333 of Official Records, Page 92. Santa Clara County Records; thence Northerly
along said Easterly line, said line also being the center line of the 40 foot
right of way hereinafter described, 50.00 feeet; running thence Westerly and
parallel to said Northerly line of Lot 3 a distance of 165.25 feet to the point
of beginning, being a portion of Lot 3, as shown on that certain Map entitled.
“Redding Farm Tract being a part of the South 1/2 of the Northwest 1/4 of
Section 2, T. 8 S.R. 1 w.”, filed record September 28, 1891 in Book “E” of Maps,
at Page 115, Santa Clara County Records.

 

PARCEL NO. 3:

 

Beginning at the Northeast corner of that certain Parcel of Land granted to the
state of California by that certain Grant Deed recorded on March 5, 1970 in Book
8849, Page 221 of the Official Records of Santa Clara County; thence from said
point of beginning along the easterly line of said lands of the State of
California South 22 deg. 32’ 20” West 96.17 feet and South 09 deg. 51’ 56” West
2.76 feet; to the True Point of Beginning of this description; thence continuing
along said easterly line, South 09 deg . 51’ 56” West 99.59 feet and South 31
deg. 30. 56” West 30.25 feet to the southerly line of said land of the State of
California; thence along said southerly line. North 89 deg. 32’ 45” West 26.92
feet; thence leaving said outherly line, North 25 deg. 47’ 55” East 137.38 feet
to the said true point of beginning of this description.

 

PARCEL NO. 4:

 

A non-exclusive easement for street purposes including the purpose of ingress,
egress and regress, the laying out, construction and maintenance of a street,
sidewalks, curbs, gutters, sewage pipes, lines, connection and sytem water
pipes, lines, connections and systems, gas pipes, lines, connection and systems,
hot air and/or steam pipes, lines, connection and systems, power and light
conduits, lines, connections and systems, electrolies, telephone conduits,
lines, connections and systems and similar purposes upon, over, across and/or
through that certain parcel of real property 40 feet wide, situate lying and
being in the County of Santa Clara. State of California, the middle line of
which is described as follows:

 

Beginning at a point in the center line of Redding Road and the Southerly line
of lot 3 as shown on the Map of Redding Farm Tract, recorded in Volume “E” of
Maps, at Page 115, distant thereon, 120. 88 feet Westerly of the Southeasterly
corner of said Lot 3; thence along the center line of a 40 foot right of way and
parallel with the Easterly line of said Lot 3, Northerly 474.10 feet; thence
continuing along the center line of said 40 foot right of way. North 23 deg. 12’
West 109 feet; thence continuing along said center line and parallel with the
Easterly line of said Lot 3, Northerly 745.90 feet to the Northerly line of said
Lot 3 and being a portion of said Lot 3, as shown on the Map herein above
referred to.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Rules & Regulations

 

This Exhibit C is attached to and made a part of that certain Lease (the
“Lease”) dated March 19, 2001, by and between Limar Realty Corp. #30 as Landlord
and Equator Technologies, Inc. as Tenant.

 

For the purpose of these Rules & Regulations the word Premises shall refer to
the Premises Tenant is leasing and the Property containing the Premises as
described in the Lease.

 

1.             No sign, placard, picture, advertisement, name or notice
(collectively “Signs”) shall be installed or displayed on any part of the
Premises without the prior written consent of Landlord* except that Tenant may
post Signs inside the Building which are not visible from the exterior of the
Building. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant.

 

--------------------------------------------------------------------------------

* Landlord hereby approves existing exterior signage.

 

2.             Except as consented to in writing by Landlord, no draperies,
curtains, blinds, shades, screens or other devices shall be hung at or used in
connection with any window or exterior door or doors of the Premises and no
awning shall be permitted on any part of the Premises. Tenant shall not place
anything against or near glass partitions or doors or windows which may appear
unsightly from outside the Premises.

 

3.             Neither Tenant nor any employee or invitee of Tenant, shall make
any structural roof or terrace penetrations.

 

4.             Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises.  Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, or for any damage to any Tenant’s property.

 

5.             Landlord will furnish Tenant, free of charge, with six (6) keys
to the Premises.  Tenant shall not make or have made additional keys without
Landlord’s prior written consent, and Tenant shall not alter any lock or install
a new additional lock or bolt on any door of its Premises without Landlord’s
prior written consent. Tenant, upon the termination of its tenancy, shall
deliver to Landlord the keys of all locks for doors on the Premises, and in the
event of loss of any keys furnished by Landlord, shall pay Landlord therefor.

 

6.             If Tenant requires telegraphic, telephonic, burglar alarm or
similar services, it shall first obtain, and comply with, Landlord’s reasonable
instructions in their installation.

 

7.             Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Landlord shall have the reasonable right to
prescribe the weight, size and position of all equipment, materials, furniture
or other property brought into the Premises.  Heavy objects shall, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight.  Business machines and mechanical
equipment belonging to Tenant, which cause noise or vibration that may be
transmitted to the structure of the Premises to such a degree as to be
objectionable to Landlord, shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibrations. Landlord will not be responsible for loss of or damage to, any
such equipment or other property from any cause, and all damage done to the
Premises by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.

 

8.             Tenant shall not use or keep in the Premises any kerosene,
gasoline or inflammable or combustible fluid or material other than those
limited quantities necessary for the operation or maintenance of office
equipment. Tenant shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Landlord by reason of noise, odors or
vibrations not bring or keep or permit to be brought or kept in the Premises any
animal life form, other than human, except seeing eye dogs when in the company
of their masters.

 

9.             Tenant shall not waste electricity, water or air-conditioning and
agrees to cooperate fully with Landlord to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice.

 

10.           Landlord reserves the right, exercisable with one hundred twenty
(120) days prior written notice but without liability to Tenant, to change the
name and street address of the Premises.

 

11.           Tenant shall close and lock the doors of its Premises and entirely
shut off all water faucets or other water apparatus, and other equipment which
is not required to be continuously run.

 

12.           The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting for the
violation of this rule shall be borne by the Tenant who, or whose employees or
invitees, shall have caused it.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

13.           Tenant shall not sell, or permit the retail sale of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Business Park. Tenant shall
not use the Premises for any business or activity other than that specifically
provided for in Tenants Lease. Notwithstanding the above. Tenant shall have the
right to install vending machines for use by Tenant, its employees and invitees.

 

14.           Tenant shall not interfere with radio or television broadcasting
or reception from or in neighboring areas.

 

15.           Canvassing, soliciting and distribution of handbills or any other
written materials, and peddling in the Business Park are prohibited, and Tenant
shall cooperate to prevent same.

 

16.           Landlord reserves the right to exclude or expel from the Premises
any person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Premises or in violation of the CC&R’s.

 

17.           Tenant shall store all its trash and garbage within its Premises
or in reasonable locations specifically identified by Landlord for such
purposes. Tenant shall not place in any trash box or receptacle any material
which cannot be disposed of in the ordinary and customary manner of trash and
garbage disposal.  All garbage and refuse disposal shall be made in accordance
with reasonable directions issued from time to time by Landlord.

 

18            The Premises shall not be used for the storage of merchandise held
for sale to the general public, or for lodging nor shall the Premises by used
for any improper, illegal or objectionable purpose. No cooking (other than
customary heating or ordinary lunchroom items for Tenant’s employees) shall be
done or permitted by any tenant on the Premises, except that use by Tenant in
its kitchen, if any, located in the Premises and Underwriters Laboratory’s
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
and microwaving food shall be permitted, provided that such kitchen, equipment
and use is in accordance with all applicable federal, state, county and city
laws, codes, ordinances, rules and regulations.

 

19.           Tenant shall not use in any part of the Premises any hand truck
except those equipped with rubber tires and side guards or such other reasonable
material-handling equipment as Landlord may approve.

 

20.           Without the written consent of Landlord, Tenant shall not use the
name of the Business Park in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

 

21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

22.           Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes locking doors and
securing other means of entry to the Premises closed.

 

23.           The requirements of Tenant will be attended to only upon
appropriate application to the office of Landlord by an authorized individual. 
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord.

 

24.           Tenant shall not park its vehicles in any parking areas outside
the Business Park.  Tenant shall not store or abandon vehicles in the Business
Park parking areas nor park any vehicles in the Business Park parking areas
other than automobiles, motorcycles, motor driven or non-motor driven bicycles,
four-wheeled trucks, or other equipment used in the operation of Tenant’s
business.  Tenant, its agents, employees and invitees shall not park any one (1)
vehicle in more than one (1) parking space.

 

25.           Landlord reserves the right to make such other reasonable Rules
and Regulations as, in its judgment, may from time to time be appropriate for
safety and security, for care and cleanliness of the Premises and for the
preservation of good order therein.  Tenant agrees to abide for all such Rules
and Regulations hereinabove stated and any additional Rules and Regulations
which are adopted.

 

26.           Tenant shall be responsible for the observance of all of the
foregoing Rules and Regulations by Tenant’s employees, agents, clients,
customers, invitees and guests.

 

--------------------------------------------------------------------------------


 

Tenant’s Estimate of Repair Costs

 

This Exhibit C is attached to and made a part of that certain Lease (the
“Lease”) dated March 19, 2001, by and between Limar Realty Corp. #30 as Landlord
and Equator Technologies, Inc. as Tenant.

 

Estimate for Equator Technologies, Inc

 

 

 

 

 

1300 White Oaks Rd

 

 

 

 

 

Campbell, CA 95008

 

 

 

 

 

 

 

 

 

 

 

Repairs

 

Location

 

Estimate Cost

 

 

 

 

 

 

 

Handicap parking stalls does not comply with ADA and must be corrected.

 

Outside the building, parking lot area

 

$

8,000

 

 

 

 

 

 

 

Complete parking lot needs to be re-coated with paint and the striping redone

 

 

 

 

 

 

 

 

 

 

 

Complete building needs a fresh coat of paint.

 

Outside the building

 

$

15,000

 

 

 

 

 

 

 

The back wall by Survey.com needs to be fixed. Trespassers are using it for a
shortcut.

 

 

 

 

 

 

 

 

 

 

 

The door in the electric room needs to be painted and the faded sign replace

 

 

 

 

 

 

 

 

 

 

 

Needs a better landscaping company, to actually clean up and remove dead trees
through out the parking lot. Better quality

 

Outside the building, parking lot area

 

 

 

 

 

 

 

 

 

The insulation on the refrigeration lines serving the smaller package units need
to be replace

 

The roof

 

$

3,255

 

 

 

 

 

 

 

The gas main line and its branches, as well as other piping and conduits need to
have the blocking supporting their length and the stapping replace to avoid a
serious safety situation.

 

The roof

 

$

5,892

 

 

 

 

 

 

 

A roofing contractor needs to perform a through inspection of the roof. One hose
bib is leaking and both need to be re-plumbed

 

The roof

 

$

35,800.00

 

 

 

Total

 

$

65,377

 

 

--------------------------------------------------------------------------------